ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                  REQUEST FOR INTERPRETATION
           OF THE JUDGMENT OF 15 JUNE 1962 IN THE CASE
            CONCERNING THE TEMPLE OF PREAH VIHEAR
                     (CAMBODIA v. THAILAND)
                               (CAMBODIA v. THAILAND)


                            JUDGMENT OF 11 NOVEMBER 2013




                                    2013
                             COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                         DEMANDE EN INTERPRÉTATION
                    DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                         DU TEMPLE DE PRÉAH VIHÉAR
                           (CAMBODGE c. THAÏLANDE)
                              (CAMBODGE c. THAÏLANDE)


                              ARRÊT DU 11 NOVEMBRE 2013




8 Ord 1050.indb 1                                             25/06/14 13:11

                                                   Official citation :
                       Request for Interpretation of the Judgment of 15 June 1962 in the Case
                         concerning the Temple of Preah Vihear (Cambodia v. Thailand)
                                        (Cambodia v. Thailand), Judgment,
                                             I.C.J. Reports 2013, p. 281




                                             Mode officiel de citation :
                          Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                             du Temple de Préah Vihéar (Cambodge c. Thaïlande)
                                        (Cambodge c. Thaïlande), arrêt,
                                           C.I.J. Recueil 2013, p. 281




                                                                                 1050
                                                                  Sales number
                    ISSN 0074-4441                                No de vente:
                    ISBN 978-92-1-071165-4




8 Ord 1050.indb 2                                                                               25/06/14 13:11

                                                       11 NOVEMBER 2013

                                                          JUDGMENT




                           REQUEST FOR INTERPRETATION
                    OF THE JUDGMENT OF 15 JUNE 1962 IN THE CASE
                     CONCERNING THE TEMPLE OF PREAH VIHEAR
                              (CAMBODIA v. THAILAND)

                              (CAMBODIA v. THAILAND)




                           DEMANDE EN INTERPRÉTATION
                      DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                           DU TEMPLE DE PRÉAH VIHÉAR
                             (CAMBODGE c. THAÏLANDE)
                             (CAMBODGE c. THAÏLANDE)




                                                       11 NOVEMBRE 2013

                                                           ARRÊT




8 Ord 1050.indb 3                                                         25/06/14 13:11

                                                                                                  281




                                              TABLE DES MATIÈRES

                                                                                           Paragraphes

                    Qualités                                                                    1-13
                      I. Contexte historique                                                   14-29
                     II. Compétence et recevabilité                                            30-57
                        1. La compétence de la Cour en vertu de l’article 60 du Statut         31-52
                           A. L’existence d’une contestation                                   37-45
                           B. L’objet de la contestation portée devant la Cour                 46-52
                        2. La recevabilité de la demande en interprétation du Cambodge         53-56
                        3. Conclusion                                                             57
                    III. Interprétation de l’arrêt de 1962                                    58-107
                        1. Les positions des Parties                                           59-65
                        2. Le rôle de la Cour en vertu de l’article 60 du Statut               66-75
                        3. Les principaux éléments contenus dans l’arrêt de 1962               76-78
                        4. Le dispositif de l’arrêt de 1962                                   79-106
                           A. Le premier point du dispositif                                      80
                           B. Le deuxième point du dispositif                                  81-99
                           C. Le lien entre le deuxième point et le reste du dispositif      100-106

                        5. Conclusions                                                           107
                    Dispositif                                                                   108




                                                                                                    4




8 Ord 1050.indb 5                                                                                        25/06/14 13:11

                                                                                                    282




                                    COUR INTERNATIONALE DE JUSTICE

                                                      ANNÉE 2013                                                2013
                                                                                                            11 novembre
                                                                                                            Rôle général
                                                    11 novembre 2013                                           no 151



                          DEMANDE EN INTERPRÉTATION
                     DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                           DU TEMPLE DE PRÉAH VIHÉAR
                            (CAMBODGE c. THAÏLANDE)
                                          (CAMBODGE c. THAÏLANDE)




                      Contexte historique.

                                                             *
                       Compétence et recevabilité.
                       Article 60 du Statut de la Cour — Conditions de la compétence — Existence
                    d’une contestation — Contestation sur le sens et la portée de l’arrêt du
                    15 juin 1962 — Objet de la contestation — Qualification de la ligne de la carte de
                    l’annexe I — Etendue de la zone du temple de Préah Vihéar — Sens et portée des
                    expressions « territoire relevant de la souveraineté du Cambodge » et « environs
                    situés en territoire cambodgien », contenues dans le dispositif — Nature de l’obli‑
                    gation de la Thaïlande de retirer ses personnels — Question de la recevabilité —
                    Demande devant avoir pour seul objet l’interprétation de l’arrêt initial — Nécessité
                    d’interpréter le deuxième point du dispositif de l’arrêt de 1962 et l’effet juridique
                    des déclarations de la Cour concernant la ligne de la carte de l’annexe I —
                    Demande en interprétation jugée recevable.

                                                             *
                         Interprétation de l’arrêt de 1962.
                         Rôle de la Cour en vertu de l’article 60 du Statut — Lien entre le dispositif
                    et les motifs de l’arrêt initial — Rôle des écritures et plaidoiries ainsi que des
                    ­éléments de preuve et conclusions présentés par les Parties dans la procédure
                     ­initiale — Principe non ultra petita — Nature et objet du sommaire — Compor‑
                      tement des Parties postérieur au prononcé de l’arrêt initial.

                                                                                                       5




8 Ord 1050.indb 7                                                                                                 25/06/14 13:11

                                        demande en interprétation (arrêt)                         283

                       Principaux éléments contenus dans l’arrêt de 1962.
                       Rôle de la carte de l’annexe I dans la motivation de la Cour — Conclusions des
                    Parties — Objet du différend porté devant la Cour — Cour ayant eu à connaître
                    d’une question de souveraineté sur la zone du temple et non d’une question de déli‑
                    mitation frontalière.
                       Dispositif de l’arrêt de 1962.
                       Sens du premier point du dispositif de l’arrêt de 1962 étant clair — Temple
                    étant situé en territoire relevant de la souveraineté du Cambodge — Portée de ce
                    point du dispositif devant être appréciée à la lumière de l’examen par la Cour des
                    deuxième et troisième points.
                       Deuxième point du dispositif de l’arrêt de 1962 — Absence d’indication expresse
                    du territoire cambodgien dont la Thaïlande devait se retirer — Expression « envi‑
                    rons situés en territoire cambodgien » devant être interprétée comme s’étendant au
                    moins à la zone où des personnels thaïlandais étaient installés — Ligne du conseil
                    des ministres thaïlandais de 1962 — Sens naturel de la notion d’« environs », au vu
                    du contexte géographique — Phnom Trap étant située en dehors de la zone du
                    temple — Arrêt de 1962 ayant prescrit à la Thaïlande de se retirer de l’intégralité
                    du territoire de l’éperon de Préah Vihéar.
                       Dispositif de l’arrêt de 1962 devant être considéré comme un tout — Portée
                    territoriale des trois points du dispositif étant la même.
                       Détermination de la ligne frontière entre le Cambodge et la Thaïlande dépassant
                    la portée de l’arrêt de 1962 — Cour n’estimant pas nécessaire d’examiner la ques‑
                    tion de savoir si l’obligation de retrait incombant à la Thaïlande est de nature
                    continue — Intégrité territoriale d’un Etat devant être respectée.
                       Temple de Préah Vihéar ayant été inscrit par l’UNESCO au patrimoine mon‑
                    dial — Cambodge et Thaïlande devant coopérer pour protéger le site — Chacun
                    des deux Etats ayant l’obligation de ne prendre délibérément aucune mesure sus‑
                    ceptible d’endommager le temple — Accès au temple depuis la plaine cambod‑
                    gienne devant être garanti.




                                                        ARRÊT


                    Présents : M. Tomka,     président ;   M. Sepúlveda‑Amor, vice‑président ;
                                MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                                Mme Sebutinde, M. Bhandari, juges ; MM. Guillaume, Cot, juges
                                ad hoc ; M. Couvreur, greffier.


                      En l’affaire de la demande en interprétation de l’arrêt du 15 juin 1962,

                      entre
                    le Royaume du Cambodge,
                    représenté par
                       S. Exc. M. Hor Namhong, vice‑premier ministre et ministre des affaires étran-
                          gères et de la coopération internationale,

                                                                                                     6




8 Ord 1050.indb 9                                                                                         25/06/14 13:11

                                      demande en interprétation (arrêt)                         284

                     comme agent ;
                     S. Exc. M. Var Kimhong, ministre d’Etat,
                     comme agent adjoint ;
                     S. Exc. M. Long Visalo, secrétaire d’Etat au ministère des affaires étrangères
                        et de la coopération internationale,
                     M. Raoul Marc Jennar, expert,
                     S. Exc. M. Hem Saem, ambassadeur extraordinaire et plénipotentiaire du
                        Royaume du Cambodge auprès du Royaume des Pays‑Bas,
                     S. Exc. M. Sarun Rithea, conseiller du ministre des affaires étrangères et de la
                        coopération internationale,
                     M. Hoy Pichravuth, assistant du vice‑premier ministre,
                     comme conseillers ;
                     M. Jean‑Marc Sorel, professeur de droit international à l’Université de Paris I
                        (Panthéon‑Sorbonne),
                     sir Franklin Berman, K.C.M.G., Q.C., membre du barreau d’Angleterre,
                        membre de la Cour permanente d’arbitrage, professeur invité de droit
                        international à l’Université d’Oxford et à l’Université du Cap,
                     M. Rodman R. Bundy, avocat à la cour d’appel de Paris, membre du barreau
                        de New York, cabinet Eversheds LLP (Paris),
                     comme conseils et avocats ;
                     M. Guillaume Le Floch, professeur à l’Université de Rennes 1,
                     Mme Amal Alamuddin, membre des barreaux d’Angleterre et de New York,
                     Mme Naomi Briercliffe, solicitor (Angleterre et pays de Galles), cabinet Ever-
                        sheds LLP (Paris),
                     comme conseils ;
                     et
                 le Royaume de Thaïlande,
                 représenté par
                    S. Exc. M. Virachai Plasai, ambassadeur extraordinaire et plénipotentiaire du
                       Royaume de Thaïlande auprès du Royaume des Pays‑Bas,
                    comme agent ;
                    M. Voradet Viravakin, directeur général du département des traités et des
                       affaires juridiques du ministère des affaires étrangères,
                    comme agent adjoint ;
                    S. Exc. M. Surapong Tovichakchaikul, vice‑premier ministre et ministre des
                       affaires étrangères,
                    S. Exc. M. Phongthep Thepkanjana, vice‑premier ministre et ministre de
                       l’éducation,
                    S. Exc. M. Sukumpol Suwanatat, A.C.M., ministre de la défense,
                    M. Thana Duangratana, vice‑ministre rattaché au cabinet du premier
                       ministre,
                    M. Sihasak Phuangketkeow, secrétaire permanent du ministère des affaires
                       étrangères,
                    M. Nuttavudh Photisaro, secrétaire permanent adjoint du ministère des
                       affaires étrangères,
                    le général Nipat Thonglek, secrétaire permanent adjoint du ministère de la
                       défense,

                                                                                                   7




8 Ord 1050.indb 11                                                                                      25/06/14 13:11

                                        demande en interprétation (arrêt)                       285

                     le lieutenant général Nopphadon Chotsiri, directeur général du service géo-
                        graphique royal thaïlandais, quartier général des forces armées du Royaume
                        de Thaïlande,
                     M. Chukiert Ratanachaichan, secrétaire général adjoint du bureau du conseil
                        d’Etat, cabinet du premier ministre,
                     M. Jumpon Phansumrit, procureur expert au bureau des politiques et straté-
                        gies, bureau de l’Attorney General,
                     M. Darm Boontham, directeur de la division des frontières du département
                        des traités et des affaires juridiques du ministère des affaires étrangères ;

                                                           *
                     M. James Crawford, S.C., F.B.A., professeur de droit international, titulaire
                       de la chaire Whewell, à l’Université de Cambridge, membre de l’Institut de
                       droit international, avocat,
                     M. Donald McRae, professeur à l’Université d’Ottawa, titulaire de la chaire
                       Hyman Soloway, membre de la Commission du droit international, membre
                       associé de l’Institut de droit international, membre du barreau de l’Ontario,
                     M. Alain Pellet, professeur à l’Université Paris Ouest, Nanterre‑La Défense,
                       président de la Société française pour le droit international, membre asso-
                       cié de l’Institut de droit international,
                     M. Thomas Grant, membre du barreau de New York, maître de recherche au
                       Lauterpacht Centre for International Law de l’Université de Cambridge,
                     Mme Alina Miron, chercheur au Centre de droit international de Nanterre
                       (CEDIN), Université Paris Ouest, Nanterre‑La Défense,
                     comme conseils ;
                     M. Alastair Macdonald, M.B.E., membre honoraire de l’unité de recherche
                       sur les frontières internationales du département de géographie de l’Uni-
                       versité de Durham,
                     M. Martin Pratt, directeur de recherche à l’unité de recherche sur les fron-
                       tières internationales du département de géographie de l’Université de
                       Durham,
                     comme conseillers experts ;
                     M. Ludovic Legrand, chercheur au Centre de droit international de Nanterre
                       (CEDIN), Université Paris Ouest, Nanterre‑La Défense,
                     comme conseil adjoint,


                     La Cour,
                     ainsi composée,
                     après délibéré en chambre du conseil,
                     rend l’arrêt suivant :
                    1. Le 28 avril 2011, le Royaume du Cambodge (dénommé ci‑après le « Cam-
                 bodge ») a déposé au Greffe de la Cour une requête introductive d’instance dans
                 laquelle, se référant à l’article 60 du Statut de la Cour et à l’article 98 de son
                 Règlement, il demande à la Cour d’interpréter l’arrêt qu’elle a rendu le
                 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande),
                 fond, arrêt, C.I.J. Recueil 1962, p. 6 (ci‑après l’« arrêt de 1962 »). Le même jour,

                                                                                                   8




8 Ord 1050.indb 13                                                                                      25/06/14 13:11

                                     demande en interprétation (arrêt)                           286

                 le Cambodge, se référant à l’article 41 du Statut et à l’article 73 du Règlement,
                 a également déposé une demande en indication de mesures conservatoires afin
                 de « faire cesser [l]es incursions [de la Thaïlande] sur son territoire ».

                    2. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier a
                 immédiatement communiqué la requête au Gouvernement du Royaume de
                 Thaïlande (dénommé ci‑après la « Thaïlande ») ; conformément au paragraphe 3
                 du même article, il en a également informé tous les autres Etats admis à ester
                 devant la Cour. En application du paragraphe 2 de l’article 73 du Règlement de
                 la Cour, le greffier a transmis une copie certifiée conforme de la demande en
                 indication de mesures conservatoires à la Thaïlande.
                    3. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                 chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
                 ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
                 en l’affaire ; le Cambodge a désigné M. Gilbert Guillaume, et la Thaïlande,
                 M. Jean‑Pierre Cot.
                    4. Par une ordonnance en date du 18 juillet 2011, la Cour, après avoir rejeté
                 la demande de la Thaïlande tendant à obtenir la radiation de l’affaire du rôle de
                 la Cour, a indiqué les mesures conservatoires suivantes :
                     « 1) Les deux Parties doivent, immédiatement, retirer leur personnel militaire
                          actuellement présent dans la zone démilitarisée provisoire, telle que défi-
                          nie au paragraphe 62 de la présente ordonnance, et s’abstenir de toute
                          présence militaire dans cette zone et de toute activité armée dirigée à
                          l’encontre de celle‑ci ;
                      2) La Thaïlande ne doit pas faire obstacle au libre accès du Cambodge au
                          temple de Préah Vihéar ni à la possibilité pour celui‑ci d’y ravitailler son
                          personnel non militaire ;
                      3) Les deux Parties doivent poursuivre la coopération qu’elles ont engagée
                          dans le cadre de l’ANASE et permettre notamment aux observateurs man-
                          datés par cette organisation d’accéder à la zone démilitarisée provisoire ;
                      4) Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggraver
                          ou d’étendre le différend dont la Cour est saisie ou d’en rendre la solu-
                          tion plus difficile. » (Demande en interprétation de l’arrêt du 15 juin 1962
                          en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cam‑
                          bodge c. Thaïlande), mesures conservatoires, ordonnance du 18 juillet
                          2011, C.I.J. Recueil 2011 (II), p. 555‑556, par. 69, points B.1 à 4 du
                          dispositif.)
                 Elle a en outre décidé que « chaque Partie informera[it] la Cour de la manière
                 dont elle assurera[it] l’exécution des mesures conservatoires ci‑dessus indiquées »
                 et que, « jusqu’à ce [qu’elle] rende son arrêt sur la demande en interprétation,
                 elle demeurera[it] saisie des questions qui font l’objet de [cette] ordonnance »
                 (ibid., points C et D du dispositif).
                    5. Conformément au paragraphe 3 de l’article 98 du Règlement de la Cour,
                 la Thaïlande a déposé des observations écrites sur la demande en interprétation
                 du Cambodge dans le délai fixé par la Cour à cet effet.
                    6. La Cour a décidé de donner aux Parties la possibilité de lui fournir par
                 écrit un supplément d’information, conformément au paragraphe 4 de l’ar-
                 ticle 98 du Règlement. Chacune des Parties a déposé le sien dans le délai prescrit
                 par la Cour.
                    7. En réponse à une demande de la Thaïlande qui n’avait pas suscité d’objec-
                 tion de la part du Cambodge, la Cour a également décidé de donner aux Parties

                                                                                                    9




8 Ord 1050.indb 15                                                                                       25/06/14 13:11

                                      demande en interprétation (arrêt)                          287

                 la possibilité de lui fournir oralement un supplément d’information, conformé-
                 ment au paragraphe 4 de l’article 98 du Règlement.
                    8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
                 a décidé, après s’être renseignée auprès des Parties, que des exemplaires des
                 pièces de procédure et des documents annexés seraient rendus accessibles au
                 public à l’ouverture de la procédure orale.
                    9. Des audiences publiques ont été tenues entre le 15 et le 19 avril 2013, au
                 cours desquelles ont été entendus en leurs plaidoiries et réponses :
                 Pour le Cambodge : S. Exc. M. Hor Namhong,
                                     M. Jean‑Marc Sorel,
                                     sir Franklin Berman,
                                     M. Rodman Bundy.
                 Pour la Thaïlande : S. Exc. M. Virachai Plasai,
                                     M. Donald McRae,
                                     Mme Alina Miron,
                                     M. Alain Pellet,
                                     M. James Crawford.
                    10. A l’audience, un membre de la Cour a posé une question aux Parties, à
                 laquelle celles‑ci ont répondu oralement et par écrit, conformément au para-
                 graphe 4 de l’article 61 du Règlement. En application de l’article 72 du Règle-
                 ment, chacune des Parties a présenté des observations écrites sur les réponses
                 écrites fournies par la Partie adverse.

                                                           *
                     11. Dans la requête, le Cambodge a présenté les demandes suivantes :
                            « Etant donné « que le temple de Préah Vihéar est situé en territoire
                       r­ elevant de la souveraineté du Cambodge » (point 1 du dispositif [de l’arrêt
                        de 1962]), ce qui est la conséquence juridique du fait que le Temple est situé
                        du côté cambodgien de la frontière telle qu’elle fut reconnue par la
                        Cour dans son arrêt, et sur la base des faits et arguments juridiques déve-
                       loppés ci‑dessus, le Cambodge prie respectueusement la Cour de dire et
                       juger que :
                            L’obligation pour la Thaïlande de « retirer tous les éléments de forces
                       armées ou de police ou autres gardes ou gardiens qu’elle a installés dans le
                       temple ou dans ses environs situés en territoire cambodgien » (point 2 du
                       dispositif [de l’arrêt de 1962]) est une conséquence particulière de l’obliga-
                       tion générale et continue de respecter l’intégrité du territoire du Cambodge,
                       territoire délimité dans la région du Temple et ses environs par la ligne
                       de la carte de l’annexe I sur laquelle l’arrêt de la Cour est basé. » (P. 36,
                       par. 45.)
                    12. Au cours de la procédure écrite, les conclusions ci‑après ont été présen-
                 tées par les Parties :
                 Au nom du Gouvernement du Cambodge,
                 dans le supplément d’information présenté le 8 mars 2012 :
                          « Sur la base des faits et arguments avancés dans sa requête en interpré-
                       tation et dans la présente réponse, le Cambodge prie respectueusement la
                       Cour de dire et juger :

                                                                                                   10




8 Ord 1050.indb 17                                                                                       25/06/14 13:11

                                    demande en interprétation (arrêt)                             288

                         i) que les conclusions soumises à la Cour par chacune des deux Parties
                            démontrent, aussi bien à la lumière des faits qu’en elles‑mêmes, que les
                            Parties sont en désaccord sur le sens et la portée de l’arrêt de 1962 ;
                        ii) que les différends entre les Parties portent tant sur le premier que sur
                            le deuxième paragraphe du dispositif de l’arrêt de 1962, ainsi que sur
                            le lien entre ces deux paragraphes ;
                       iii) que le différend portant sur le paragraphe premier concerne le sens et la
                            portée de l’emploi par la Cour du terme « territoire » (« est situé en ter-
                            ritoire relevant de la souveraineté du Cambodge »), particulièrement
                            dans sa liaison avec les décisions de la Cour sur le statut juridique de la
                            carte de l’annexe I comme représentant la frontière entre les deux Etats ;
                       iv) que le différend portant sur le deuxième paragraphe concerne le sens et
                            la portée de l’emploi par la Cour des termes « environs » et « territoire »
                            (« dans le Temple ou dans ses environs situés en territoire cambodgien ») ;
                        v) que le différend portant sur le lien entre les deux paragraphes porte sur
                            la question de savoir si le deuxième paragraphe doit être lu à la lumière
                            du paragraphe premier ; ou si les termes particuliers employés par la
                            Cour dans le deuxième paragraphe doivent être lus comme ayant le
                            but de restreindre la portée générale du paragraphe premier ;
                       vi) que chacun desdits différends se rapporte à ce que la Cour a décidé
                            avec force obligatoire dans l’arrêt ;
                      vii) que, en raison des termes utilisés et en fonction du contexte (et spéci-
                            fiquement ce que la Cour a décidé concernant le statut juridique de la
                            carte de l’annexe I comme représentant la frontière entre les deux
                            Etats), le paragraphe premier du dispositif doit être compris comme
                            déterminant, avec force obligatoire, que toutes les zones en litige se
                            trouvant au côté cambodgien de la ligne de la carte [de l’]annexe I — y
                            inclus donc le Temple de Préah Vihéar lui‑même — sont à regarder
                            comme relevant de la souveraineté cambodgienne ;
                     viii) que, en raison des termes utilisés et en fonction du contexte (et notam-
                            ment l’expression « en conséquence » qui le lie au premier), le deuxième
                            paragraphe du dispositif doit être compris comme représentant une
                            conséquence particulière qui découle de la décision prise dans le para-
                            graphe premier ; avec comme implication que la portée du deuxième
                            paragraphe, aussi bien dans l’espace que dans le temps, doit être com-
                            prise à la lumière du premier paragraphe ;
                       ix) que, en raison des termes utilisés et en fonction du contexte (et notam-
                            ment du lien avec le paragraphe premier, dont il est une « conséquence »),
                            le deuxième paragraphe du dispositif doit être compris comme impo-
                            sant à la Thaïlande à la fois une obligation explicite de retirer immé-
                            diatement sur son propre territoire tous les éléments de forces armées
                            ou de police qui, à ce moment‑là, étaient stationnés dans le Temple ou
                            dans des lieux à proximité ; et également une obligation implicite de ne
                            pas réintroduire ces éléments — ou des éléments similaires — ni dans
                            le Temple ni dans des lieux à proximité dans la zone du Temple qui
                            doivent, en raison des termes utilisés dans le paragraphe premier du
                            dispositif, être considérés comme territoire souverain du Cambodge.
                     Sur cette base, le Cambodge prie respectueusement la Cour, en application
                     de l’article 60 de son Statut, de répondre à la question portant sur l’inter-
                     prétation de son arrêt du 15 juin 1962 formulée dans le paragraphe 45 de la
                     requête en interprétation déposée le 28 avril 2011, à savoir :

                                                                                                    11




8 Ord 1050.indb 19                                                                                        25/06/14 13:11

                                     demande en interprétation (arrêt)                            289

                             « Etant donné « que le temple de Préah Vihéar est situé en territoire
                         relevant de la souveraineté du Cambodge » (point 1 du dispositif), ce qui
                         est la conséquence juridique du fait que le Temple est situé du côté cam-
                         bodgien de la frontière telle qu’elle fut reconnue par la Cour dans son
                         arrêt, et sur la base des faits et arguments juridiques développés ci‑­dessus,
                         le Cambodge prie respectueusement la Cour de dire et juger que :
                             L’obligation pour la Thaïlande de « retirer tous les éléments de forces
                         armées ou de police ou autres gardes ou gardiens qu’elle a installés dans
                         le temple ou dans ses environs situés en territoire cambodgien » (point 2
                         du dispositif) est une conséquence particulière de l’obligation générale
                         et continue de respecter l’intégrité du territoire du Cambodge, territoire
                         délimité dans la région du Temple et ses environs par la ligne de la carte
                         de l’annexe I sur laquelle l’arrêt de la Cour est basé. » »
                 Au nom du Gouvernement de la Thaïlande,
                 dans les observations écrites présentées le 21 novembre 2011 :
                        « Le Royaume de Thaïlande prie la Cour de dire et juger :
                      — que la demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                        du Temple de Préah Vihéar (Cambodge c. Thaïlande) présentée par le
                        Royaume du Cambodge en vertu de l’article 60 du Statut de la Cour ne
                        satisfait pas aux conditions énoncées audit article et que la Cour n’est,
                        par conséquent, pas compétente pour en connaître, ou que cette
                        demande est irrecevable ;
                      — à titre subsidiaire, que la demande en interprétation de l’arrêt de 1962
                        est sans fondement et qu’il n’existe aucune raison justifiant de procéder
                        à une telle interprétation ;
                      — à titre très subsidiaire, que l’arrêt de 1962 n’a pas établi que la ligne de
                        la carte de l’annexe I constituait la ligne frontière entre le Royaume de
                        Thaïlande et le Royaume du Cambodge. »
                 dans le supplément d’information présenté le 21 juin 2012 :
                         « Pour les raisons exposées ci‑dessus et dans ses observations écrites
                      du 21 novembre 2011, le Royaume de Thaïlande prie la Cour de dire et
                      juger :
                      — que la demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                        du Temple de Préah Vihéar (Cambodge c. Thaïlande) présentée par le
                        Royaume du Cambodge en vertu de l’article 60 du Statut de la Cour ne
                        satisfait pas aux conditions énoncées audit article et que la Cour n’est,
                        par conséquent, pas compétente pour en connaître, ou que cette
                        demande est irrecevable ;
                      — à titre subsidiaire, que la demande en interprétation de l’arrêt de 1962
                        est sans fondement et qu’il n’existe aucune raison justifiant de procéder
                        à une telle interprétation ; et
                      — de déclarer formellement que l’arrêt de 1962 n’a pas établi que la ligne
                        de la carte de l’annexe I constituait la ligne frontière entre le Royaume
                        de Thaïlande et le Royaume du Cambodge. »
                   13. Au cours de la procédure orale, les conclusions finales ci‑après ont été
                 présentées par les Parties :
                 Au nom du Gouvernement du Cambodge,

                                                                                                    12




8 Ord 1050.indb 21                                                                                        25/06/14 13:11

                                     demande en interprétation (arrêt)                         290

                 à l’audience du 18 avril 2013 :
                     « — Rejetant les conclusions du Royaume de Thaïlande, et sur la base des
                         points qui précèdent, le Cambodge prie respectueusement la Cour, en
                         application de l’article 60 de son Statut, de répondre à la requête du
                         Cambodge portant sur l’interprétation de son arrêt du 15 juin 1962.
                      — Selon le Cambodge : « le temple de Préah Vihéar est situé en territoire
                         relevant de la souveraineté du Cambodge » (point 1 du dispositif), ce
                         qui est la conséquence juridique du fait que le Temple est situé du côté
                         cambodgien de la frontière, telle qu’elle fut reconnue par la Cour dans
                         son arrêt. Dès lors, l’obligation pour la Thaïlande de « retirer tous les
                         éléments de forces armées ou de police ou autres gardes ou gardiens
                         qu’elle a installés dans le Temple ou dans ses environs situés en terri-
                         toire cambodgien » (point 2 du dispositif) est une conséquence particu-
                         lière de l’obligation générale et continue de respecter l’intégrité du
                         territoire du Cambodge, territoire délimité dans la région du Temple et
                         ses environs par la ligne de la carte de l’annexe I et sur laquelle l’arrêt
                         de la Cour est basé. »

                 Au nom du Gouvernement de la Thaïlande,
                 à l’audience du 19 avril 2013 :
                         « Conformément à l’article 60 du Règlement de la Cour et au vu des
                      moyens exposés dans la demande en interprétation et dans les écritures et
                      plaidoiries du Royaume du Cambodge, ainsi que dans ses écritures et plai-
                      doiries, le Royaume de Thaïlande prie la Cour de dire et juger :

                      — que la demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                        du Temple de Préah Vihéar (Cambodge c. Thaïlande) présentée par le
                        Royaume du Cambodge en vertu de l’article 60 du Statut de la Cour ne
                        satisfait pas aux conditions énoncées audit article et que la Cour n’est,
                        par conséquent, pas compétente pour en connaître, ou que cette
                        demande est irrecevable ;
                      — à titre subsidiaire, que la demande en interprétation de l’arrêt de 1962
                        est sans fondement et qu’il n’existe aucune raison justifiant de procéder
                        à une telle interprétation ; et
                      — de déclarer formellement que l’arrêt de 1962 n’a pas établi avec force
                        obligatoire la ligne frontière entre le Royaume de Thaïlande et le
                        Royaume du Cambodge, et n’a pas fixé les limites des environs du
                        temple. »

                                                          *
                                                      *       *


                                            I. Contexte historique

                    14. Le temple de Préah Vihéar s’élève sur un éperon du même nom
                 situé dans la partie orientale de la chaîne des Dangrek, « qui d’une façon
                 générale constitue dans cette région la frontière entre les deux pays — le

                                                                                                 13




8 Ord 1050.indb 23                                                                                     25/06/14 13:11

                                    demande en interprétation (arrêt)                       291

                 Cambodge au sud et la Thaïlande au nord » (Temple de Préah Vihéar
                 (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 15).

                    15. Le 13 février 1904, la France (dont le Cambodge était alors un protec-
                 torat) et le Siam (ainsi que la Thaïlande était alors dénommée) signèrent une
                 convention (ci‑après la « convention de 1904 ») aux termes de laquelle la
                 frontière, dans le secteur des Dangrek, devait suivre la ligne de partage des
                 eaux « entre les bassins du Nam Sen et du Mékong, d’une part, et du
                 Nam Moun, d’autre part ». La convention de 1904 prévoyait la création de
                 commissions mixtes composées d’officiers désignés par les deux parties et
                 chargées de procéder à la délimitation de la frontière entre les deux terri-
                 toires. La première commission mixte fut ainsi établie en 1904. L’étape finale
                 de l’opération de délimitation devait être l’établissement et la publication de
                 cartes, tâche qui fut confiée à une équipe de quatre officiers français, dont
                 trois avaient été membres de la commission mixte. Cette équipe établit,
                 en 1907, une série de onze cartes couvrant une grande partie des frontières
                 entre le Siam et l’Indochine française (dont le Cambodge faisait partie). Elle
                 dressa notamment une carte intitulée « Dangrek — Commission de délimi-
                 tation entre l’Indo‑Chine et le Siam », sur laquelle la frontière passait au
                 nord de Préah Vihéar, laissant ainsi le temple au Cambodge. Cette carte fut
                 dûment communiquée au Gouvernement siamois en 1908, mais ne fut
                 jamais approuvée par la commission mixte, celle‑ci ayant cessé de fonction-
                 ner plusieurs mois avant que la carte soit dressée (voir Temple de Préah
                 Vihéar (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 21).
                    16. Après l’accession du Cambodge à l’indépendance, le 9 novembre
                 1953, la Thaïlande occupa le temple de Préah Vihéar en 1954. Les négocia-
                 tions entre les parties concernant le temple n’aboutirent pas et, le 6 octobre
                 1959, le Cambodge saisit la Cour par requête unilatérale. La Thaïlande
                 présenta des exceptions préliminaires à la compétence de la Cour.
                    17. Dans son arrêt du 26 mai 1961 sur les exceptions préliminaires sou-
                 levées par la Thaïlande, la Cour se déclara compétente pour connaître du
                 différend relatif au Temple de Préah Vihéar (Cambodge c. Thaïlande) et
                 exposa l’objet de celui‑ci dans les termes suivants :
                         « Dans la présente affaire, le Cambodge invoque la violation par la
                      Thaïlande de la souveraineté territoriale du Cambodge sur la région
                      du temple de Préah Vihéar et ses environs. La Thaïlande répond en
                      affirmant que ce territoire est situé du côté thaïlandais de la frontière
                      commune entre les deux pays et qu’il relève de la souveraineté thaï-
                      landaise. Il s’agit là d’un différend portant sur la souveraineté terri-
                      toriale. » (C.I.J. Recueil 1961, p. 22.)
                    18. Lors de la phase de l’examen au fond, le Cambodge s’appuya sur
                 la carte mentionnée au paragraphe 15 ci‑dessus, qui était annexée à ses
                 écritures et fut dénommée « carte de l’annexe I ». Il fit valoir que celle‑ci
                 avait été acceptée par la Thaïlande et avait été intégrée au règlement
                 conventionnel, devenant de ce fait obligatoire pour les deux Etats. Selon
                 le Cambodge, la ligne représentée sur cette carte (ci‑après la « ligne de la

                                                                                             14




8 Ord 1050.indb 25                                                                                 25/06/14 13:11

                                    demande en interprétation (arrêt)                        292

                 carte de l’annexe I ») était ainsi devenue la frontière entre les deux Etats.
                 La Thaïlande contesta qu’elle eût accepté la carte de l’annexe I ou que
                 celle‑ci fût, d’une autre façon, devenue obligatoire à son égard, soutenant
                 que la frontière entre les deux Etats suivait la ligne de partage des eaux,
                 comme le prévoyait la convention de 1904 ; il en résultait, selon elle, que
                 le temple était situé en territoire thaïlandais (voir Temple de Préah Vihéar
                 (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 21).
                    19. Dans sa requête de 1959 et dans son mémoire, le Cambodge priait
                 la Cour de juger : 1) que la Thaïlande devait retirer les éléments de forces
                 armées qu’elle avait installés dans les ruines du temple ; et 2) que la sou-
                 veraineté territoriale sur le temple appartenait au Cambodge (ibid., p. 9).
                 Les conclusions finales que le Cambodge présenta à la fin de la procédure
                 orale en 1962 allaient cependant plus loin, puisque celui‑ci priait la Cour
                 de juger : 1) que la carte de l’annexe I avait été dressée et publiée au nom
                 et pour le compte de la commission mixte créée par la convention de 1904,
                 qu’elle énonçait les décisions prises par ladite commission et qu’elle pré-
                 sentait, tant de ce fait qu’en conséquence des accords et comportements
                 ultérieurs des Parties, un caractère conventionnel ; 2) que la ligne frontière
                 entre le Cambodge et la Thaïlande, dans la région contestée voisine du
                 temple, était la ligne de la carte de l’annexe I ; 3) que le temple de
                 Préah Vihéar était situé en territoire relevant de la souveraineté cambod-
                 gienne ; 4) que la Thaïlande devait retirer les éléments de forces armées
                 qu’elle avait installés depuis 1954 en territoire cambodgien, dans les ruines
                 du temple de Préah Vihéar ; et 5) que la Thaïlande devait restituer les
                 biens enlevés de l’édifice depuis 1954 (ibid., p. 11).

                    20. Dans l’arrêt qu’elle a rendu sur le fond de l’affaire le 15 juin 1962,
                 la Cour a considéré que « [l]’objet du différend soumis à la Cour [était]
                 limité à une contestation relative à la souveraineté dans la région du
                 temple de Préah Vihéar » (ibid., p. 14). Elle en a déduit que les première
                 et deuxième conclusions finales du Cambodge ne pouvaient être retenues
                 « que dans la mesure où elles énon[çai]ent des motifs et non des demandes
                 à retenir dans le dispositif de l’arrêt » (ibid., p. 36). Dans les motifs de son
                 arrêt, la Cour précisa que, en 1908‑1909, la Thaïlande avait accepté la
                 carte de l’annexe I « comme représentant le résultat des travaux de délimi-
                 tation et a[vait] ainsi reconnu la ligne tracée sur cette carte comme étant
                 la frontière dont l’effet [était] de situer Préah Vihéar dans le territoire du
                 Cambodge » (ibid., p. 32).
                    21. Le dispositif de cet arrêt se lit comme suit :
                        « La Cour,
                      [1] par neuf voix contre trois, dit que le temple de Préah Vihéar est
                          situé en territoire relevant de la souveraineté du Cambodge ;
                      dit en conséquence,
                      [2] par neuf voix contre trois, que la Thaïlande est tenue de retirer
                          tous les éléments de forces armées ou de police ou autres gardes

                                                                                              15




8 Ord 1050.indb 27                                                                                  25/06/14 13:11

                                    demande en interprétation (arrêt)                       293

                          ou gardiens qu’elle a installés dans le temple ou dans ses environs
                          situés en territoire cambodgien ;
                      [3] par sept voix contre cinq, que la Thaïlande est tenue de restituer
                          au Cambodge tous objets des catégories spécifiées dans la cin-
                          quième conclusion du Cambodge qui, depuis la date de l’occupa-
                          tion du temple par la Thaïlande en 1954, auraient pu être enlevés
                          du temple ou de la zone du temple par les autorités thaïlandaises. »
                          (C.I.J. Recueil 1962, p. 36‑37.)
                    22. A la suite du prononcé de l’arrêt de 1962, la Thaïlande se retira des
                 bâtiments du temple et érigea une clôture de barbelés séparant les ruines
                 du temple du reste de l’éperon de Préah Vihéar. Cette clôture suivait le
                 tracé d’une ligne (ci‑après dénommée, dans certains cas, la « ligne du
                 conseil des ministres thaïlandais ») représentée sur la carte jointe à une
                 résolution adoptée par le conseil des ministres thaïlandais le 10 juil-
                 let 1962, mais qui n’a été rendue publique que dans le cadre de la présente
                 instance. Par cette résolution, le conseil des ministres thaïlandais établis-
                 sait ce qu’il considérait être les limites de la zone dont la Thaïlande était
                 tenue de se retirer.
                    23. Le 5 janvier 1963, le prince Sihanouk, chef de l’Etat du Cambodge,
                 accompagné d’une importante délégation d’officiels et de moines cambod-
                 giens, ainsi que d’agents diplomatiques d’autres Etats, effectua une visite
                 au temple. Au cours de celle‑ci, ils restèrent dans la zone délimitée par la
                 clôture de barbelés. Les événements datant de cette période sont examinés
                 aux paragraphes 38 à 42 ci‑dessous.
                    24. Le 21 juin 1997, les Parties établirent une « commission conjointe
                 thaïlando‑cambodgienne sur la démarcation de la frontière terrestre »
                 chargée « de placer des bornes pour indiquer la frontière terrestre entre les
                 deux pays ». Le 14 juin 2000, elles conclurent un « mémorandum d’accord
                 sur le levé et la démarcation de la frontière terrestre » (ci‑après le « mémo-
                 randum d’accord »), qui prévoyait la démarcation de la ligne frontière
                 entre les deux Etats et, en particulier, définissait le mandat de la commis-
                 sion conjointe thaïlando‑cambodgienne de démarcation de la frontière
                 terrestre.
                    25. En 2007, le Cambodge demanda au comité du patrimoine mondial
                 de l’UNESCO d’inscrire le site du temple de Préah Vihéar sur la liste du
                 patrimoine mondial, établie en vertu des dispositions de la convention
                 de 1972 concernant la protection du patrimoine mondial culturel et natu-
                 rel (ci‑après dénommée la « convention du patrimoine mondial »). A cette
                 fin, il communiqua au comité, conformément aux orientations devant
                 guider la mise en œuvre de la convention du patrimoine mondial adoptées
                 par ledit comité, une carte représentant le site du monument. Le Cam-
                 bodge y fit figurer ce qu’il considérait être le tracé de la frontière le sépa-
                 rant de la Thaïlande, l’emplacement même du monument, ainsi qu’une
                 zone tampon (décrite dans les orientations du comité comme « une aire
                 entourant le bien proposé pour inscription dont l’usage et l’aménagement
                 sont soumis à des restrictions juridiques et/ou coutumières, afin d’assurer

                                                                                             16




8 Ord 1050.indb 29                                                                                 25/06/14 13:11

                                       demande en interprétation (arrêt)                                294

                 un surcroît de protection à ce bien »). Cette carte situait l’intégralité de
                 l’éperon de Préah Vihéar, ainsi que la colline de Phnom Trap 1, qui se
                 trouve immédiatement à l’ouest dudit éperon, en territoire cambodgien.
                    26. Le 17 mai 2007, la Thaïlande contesta cette carte par un aide‑­
                 mémoire qu’elle adressa au Cambodge et au comité du patrimoine mondial.
                 Elle joignit à cet aide‑mémoire sa propre carte, sur laquelle la frontière
                 internationale entre les deux Etats suivait la ligne tracée sur la carte
                 annexée à la résolution du conseil des ministres thaïlandais de 1962 (voir
                 paragraphe 22 ci‑dessus).
                    27. Le 7 juillet 2008, le comité du patrimoine mondial décida d’inscrire
                 le site du temple de Préah Vihéar sur la liste du patrimoine mondial, sur
                 la base, toutefois, de ce qu’il qualifia d’« esquisse cartographique révisée
                 du bien », qui excluait la zone en litige entre le Cambodge et la Thaïlande.
                    28. A la suite de cette inscription, plusieurs incidents armés eurent lieu
                 dans la zone frontalière proche du temple. Le 14 février 2011, le Conseil
                 de sécurité de l’Organisation des Nations Unies demanda la conclusion
                 d’un cessez‑le‑feu permanent et apporta son soutien à l’action menée par
                 l’Association des Nations de l’Asie du Sud‑Est (ANASE) en vue de trou-
                 ver une solution au conflit. L’Indonésie, qui assurait alors la présidence
                 de cette organisation, fut par la suite invitée par le Cambodge et la Thaï-
                 lande à envoyer des observateurs dans les zones frontalières touchées afin
                 d’éviter de nouveaux affrontements armés. Cette initiative, saluée par les
                 ministres des affaires étrangères de l’ANASE et leurs représentants, ne fut
                 pas suivie d’effet.
                    29. Il est rappelé que, le 28 avril 2011, le Cambodge a déposé une
                 demande en interprétation de l’arrêt de 1962, qui était accompagnée d’une
                 demande en indication de mesures conservatoires (voir paragraphe 1
                 ci‑dessus). Dans son ordonnance du 18 juillet 2011 relative à cette der-
                 nière demande, la Cour a jugé qu’il existait prima facie une contestation
                 au sens de l’article 60 du Statut et indiqué des mesures conservatoires
                 prescrivant notamment aux deux Parties de retirer leur personnel mili-
                 taire d’une « zone démilitarisée provisoire » entourant le temple, telle que
                 définie par la Cour (Demande en interprétation de l’arrêt du 15 juin 1962
                 en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cam‑
                 bodge c. Thaïlande), mesures conservatoires, ordonnance du 18 juillet 2011,
                 C.I.J. Recueil 2011 (II), p. 537) (voir paragraphe 4 ci‑dessus).


                                          II. Compétence et recevabilité

                   30. La Cour commencera par déterminer si elle a compétence pour
                 connaître de la demande en interprétation présentée par le Cambodge et,
                 dans l’affirmative, si cette demande est recevable.

                     1 La graphie « Pnom » a été employée dans la procédure initiale et dans l’arrêt de 1962.

                 La graphie « Phnom » étant aujourd’hui la plus usitée, c’est celle-ci qui sera utilisée dans
                 le présent arrêt.

                                                                                                          17




8 Ord 1050.indb 31                                                                                              25/06/14 13:11

                                    demande en interprétation (arrêt)                        295

                       1. La compétence de la Cour en vertu de l’article 60 du Statut
                   31. Le Cambodge fonde sa demande en interprétation sur l’article 60
                 du Statut de la Cour (voir paragraphe 29 ci‑dessus), qui se lit comme
                 suit :
                         « L’arrêt est définitif et sans recours. En cas de contestation sur le
                      sens et la portée de l’arrêt, il appartient à la Cour de l’interpréter, à
                      la demande de toute partie. »
                 Cette disposition est complétée par le paragraphe 1 de l’article 98 du
                 Règlement de la Cour, qui précise que, « [e]n cas de contestation sur le
                 sens ou la portée d’un arrêt, toute partie peut présenter une demande en
                 interprétation… ». En outre, le paragraphe 2 de ce même article prescrit à
                 la partie qui présente pareille demande d’y indiquer « avec précision le
                 point ou les points contestés quant au sens ou à la portée de l’arrêt ».
                    32. La Cour rappelle tout d’abord que « la compétence que l’article 60
                 du Statut [lui] confère … n’est subordonnée à l’existence d’aucune autre
                 base ayant fondé, dans l’affaire initiale, sa compétence à l’égard des par-
                 ties » et que, « en vertu de l’article 60 du Statut, [elle] peut … connaître
                 d’une demande en interprétation dès lors qu’existe une « contestation sur
                 le sens et la portée » de tout arrêt rendu par elle » (Demande en interpré­
                 tation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar
                 (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), mesures conserva‑
                 toires, ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 542,
                 par. 21 ; Demande en interprétation de l’arrêt du 31 mars 2004 en l’affaire
                 Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis d’Amé-
                 rique) (Mexique c. Etats‑Unis d’Amérique), mesures conservatoires, ordon‑
                 nance du 16 juillet 2008, C.I.J. Recueil 2008, p. 323, par. 44 et 46 ; et arrêt,
                 C.I.J. Recueil 2009, p. 9, par. 15‑16).
                    33. La Cour observe également que, si le texte anglais de l’article 60
                 emploie le terme « dispute », qui figure aussi dans la version anglaise du
                 paragraphe 2 de l’article 36 du Statut, le texte français de l’article 60 uti-
                 lise le terme « contestation », lequel a un sens plus large que le mot « diffé-
                 rend », employé dans la version française du paragraphe 2 de l’article 36.
                 Elle rappelle en outre qu’« une contestation au sens de l’article 60 du Sta-
                 tut doit être comprise comme une divergence d’opinions ou de vues entre
                 les parties quant au sens et à la portée d’un arrêt rendu par la Cour »
                 (Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple
                 de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande),
                 mesures conservatoires, ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II),
                 p. 542, par. 22). Ainsi que la Cour l’a déjà confirmé, l’existence
                 d’une contestation au sens de l’article 60 du Statut « n’exige pas que soient
                 remplis les mêmes critères que ceux qui déterminent l’existence d’un diffé-
                 rend visé au paragraphe 2 de l’article 36 du Statut » (ibid. ; voir également
                 Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927,
                 C.P.J.I. série A no 13, p. 10‑12 ; Demande en interprétation de l’arrêt
                 du 31 mars 2004 en l’affaire Avena et autres ressortissants mexicains

                                                                                              18




8 Ord 1050.indb 33                                                                                  25/06/14 13:11

                                    demande en interprétation (arrêt)                        296

                 (Mexique c. Etats‑Unis d’Amérique) (Mexique c. Etats‑Unis d’Amérique),
                 mesures conservatoires, ordonnance du 16 juillet 2008, C.I.J. Recueil 2008,
                 p. 325, par. 53). De surcroît, il n’est pas nécessaire qu’une contestation
                 sur le sens et la portée d’un arrêt « se soit formellement manifestée … il
                 doit suffire que les deux Gouvernements aient en fait manifesté des opi-
                 nions opposées quant au sens et à la portée d’un arrêt de la Cour » (Inter‑
                 prétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927,
                 C.P.J.I. série A no 13, p. 11 ; voir également Demande en revision et en
                 interprétation de l’arrêt du 24 février 1982 en l’affaire du Plateau continen-
                 tal (Tunisie/Jamahiriya arabe libyenne) (Tunisie c. Jamahiriya arabe
                 libyenne), arrêt, C.I.J. Recueil 1985, p. 217‑218, par. 46 ; Demande en
                 interprétation de l’arrêt du 31 mars 2004 en l’affaire Avena et autres
                 ­ressortissants mexicains (Mexique c. Etats‑Unis d’Amérique) (Mexique
                  c. Etats‑Unis d’Amérique), mesures conservatoires, ordonnance du 16 juil‑
                 let 2008, C.I.J. Recueil 2008, p. 325‑326, par. 54).

                    34. Selon la jurisprudence de la Cour, « une contestation au sens de
                 l’article 60 du Statut doit porter sur le dispositif de l’arrêt en cause et ne
                 peut concerner les motifs que dans la mesure où ceux‑ci sont inséparables
                 du dispositif » (Demande en interprétation de l’arrêt du 15 juin 1962 en l’af‑
                 faire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge
                 c. Thaïlande), mesures conservatoires, ordonnance du 18 juillet 2011,
                 C.I.J. Recueil 2011 (II), p. 542, par. 23 ; voir également Demande en inter‑
                 prétation de l’arrêt du 11 juin 1998 en l’affaire de la Frontière terrestre et
                 maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), excep-
                 tions préliminaires (Nigéria c. Cameroun), arrêt, C.I.J. Recueil 1999 (I),
                 p. 35, par. 10 ; Demande en interprétation de l’arrêt du 31 mars 2004 en
                 l’affaire Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis
                 d’Amérique) (Mexique c. Etats‑Unis d’Amérique), mesures conservatoires,
                 ordonnance du 16 juillet 2008, C.I.J. Recueil 2008, p. 323, par. 47) ou,
                 pour reprendre les termes de la Cour permanente, constituent « une condi-
                 tion absolue de la décision de la Cour » (Interprétation des arrêts nos 7 et 8
                 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 20). Cela
                 étant, « une divergence de vues sur la question de savoir si tel ou tel point
                 a été décidé avec force obligatoire constitue, elle aussi, un cas qui rentre
                 dans le cadre de l’article 60 du Statut » (Demande en interprétation de l’ar‑
                 rêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge
                 c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires, ordon‑
                 nance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 544, par. 31 ; voir
                 également Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt
                 no 11, 1927, C.P.J.I. série A no 13, p. 11‑12).

                    35. Dans l’ordonnance en indication de mesures conservatoires qu’elle
                 a rendue en la présente espèce, la Cour a observé qu’« une divergence
                 d’opinions ou de vues para[issait] exister entre [les Parties] sur le sens et la
                 portée de l’arrêt de 1962 » et que « cette divergence para[issait] porter » sur
                 trois aspects particuliers dudit arrêt :

                                                                                              19




8 Ord 1050.indb 35                                                                                  25/06/14 13:11

                                    demande en interprétation (arrêt)                        297

                      « tout d’abord, sur le sens et la portée de l’expression « environs situés
                      en territoire cambodgien » utilisée au deuxième paragraphe du dispo-
                      sitif de l’arrêt ; … ensuite, sur la nature de l’obligation imposée à la
                      Thaïlande, dans le deuxième paragraphe du dispositif de l’arrêt, de
                      « retirer tous les éléments de forces armées ou de police ou autres
                      gardes ou gardiens », et notamment sur le point de savoir si cette obli-
                      gation est de caractère continu ou instantané ; et … finalement, sur la
                      question de savoir si l’arrêt a ou non reconnu avec force obligatoire la
                      ligne tracée sur la carte de l’annexe I comme représentant la frontière
                      entre les deux Parties… » (Demande en interprétation de l’arrêt du
                      15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge
                      c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires,
                      ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 544, par. 31.)
                    36. La Cour a toutefois précisé que la décision rendue sur la demande
                 en indication de mesures conservatoires « ne préjuge[ait] aucune question
                 dont [elle] aurait à connaître dans le cadre de l’examen de la demande en
                 interprétation » (ibid., p. 554, par. 68). Aussi doit‑elle, à ce stade, recher-
                 cher s’il existe effectivement une contestation entre les Parties quant au
                 sens ou à la portée du dispositif de l’arrêt de 1962 et, si tel est le cas,
                 déterminer le point ou les points précis qu’il y a lieu d’interpréter. La
                 Cour examinera successivement ces deux questions.

                 A. L’existence d’une contestation
                    37. Le Cambodge soutient que les Parties sont en désaccord sur le sens
                 et la portée de l’arrêt de 1962 et, plus particulièrement, sur les aspects sui-
                 vants : a) la question de savoir si la Cour a ou non, dans cet arrêt, reconnu
                 avec force obligatoire la ligne de la carte de l’annexe I comme constituant
                 la frontière entre les deux Parties dans la zone du temple ; b) la question de
                 savoir si le sens et la portée des expressions « situé en territoire relevant de
                 la souveraineté du Cambodge » et « ses environs situés en territoire cam-
                 bodgien », figurant respectivement aux premier et deuxième points du dis-
                 positif de l’arrêt de 1962, doivent ou non être déterminés par référence à la
                 ligne représentée sur la carte de l’annexe I, que la Cour « a reconnue »
                 comme constituant la frontière entre les Parties dans la zone du temple ; et
                 c) la question de savoir si l’obligation de se retirer de la zone du « temple
                 [et de] ses environs situés en territoire cambodgien », que le deuxième point
                 du dispositif impose à la Thaïlande, revêt un caractère continu.
                    38. Le Cambodge affirme que la présente contestation s’est fait jour
                 immédiatement après le prononcé de l’arrêt de 1962. Il fait notamment
                 valoir qu’il a aussitôt, puis tout au long des années 1960, protesté contre la
                 détermination unilatérale par la Thaïlande, en juillet 1962, des « environs du
                 temple » (telle que matérialisée par la clôture de barbelés et les panneaux
                 érigés par la Thaïlande), et contre la position de celle‑ci, à savoir que la por-
                 tée géographique de l’obligation de retrait que l’arrêt de 1962 lui imposait se
                 limitait aux ruines du temple et au sol sur lequel il était érigé. Le Cambodge

                                                                                               20




8 Ord 1050.indb 37                                                                                   25/06/14 13:11

                                    demande en interprétation (arrêt)                        298

                 souligne avoir, à l’occasion de ces protestations, fait valoir que cette déter-
                 mination unilatérale de la Thaïlande était incompatible avec l’arrêt de 1962.
                    39. Le Cambodge admet n’avoir élevé aucune protestation pendant la
                 durée des conflits armés au Cambodge ou dans les années qui suivirent,
                 période au cours de laquelle la Thaïlande s’est, selon lui, abstenue d’imposer
                 sa détermination unilatérale des environs du temple. Il affirme cependant
                 que la contestation entre les Parties sur ce point a émergé de nouveau
                 en 2007‑2008, après qu’il eut présenté une demande tendant à ce que le site
                 du temple soit inscrit sur la liste du patrimoine mondial de l’UNESCO, et a
                 continué de se manifester jusqu’à la présentation de sa demande en interpré-
                 tation. Le Cambodge avance que l’existence de cette contestation est attestée
                 par une série d’incidents qui se sont produits dans les environs du temple
                 après 2008 et jusqu’au début de l’année 2011, ainsi que par certains événe-
                 ments et déclarations des Parties qui ont fait suite à sa demande de 2007
                 tendant à l’inscription du site du temple sur la liste du patrimoine mondial
                 de l’UNESCO. Il se réfère, en particulier, aux déclarations contenues dans
                 les communications adressées par chacune des Parties à l’Organisation des
                 Nations Unies suite aux plaintes du Cambodge concernant des incursions
                 des forces armées thaïlandaises sur son territoire, dans la zone du temple.
                    40. La Thaïlande, quant à elle, récuse l’existence d’une contestation au
                 sens de l’article 60 du Statut, soutenant que le libellé de l’arrêt de 1962 est
                 clair et n’appelle aucune interprétation. Elle fait valoir que le Cambodge a
                 admis (ou, du moins, n’a pas contesté) qu’elle s’était conformée à cet arrêt
                 en se retirant jusqu’à la ligne du conseil des ministres thaïlandais. Selon elle,
                 les événements et déclarations invoqués par le Cambodge concernant la
                 période qui a suivi la demande d’inscription du site du temple sur la liste du
                 patrimoine mondial de l’UNESCO ne sont que l’expression d’un différend
                 persistant entre les Parties sur la délimitation de leur frontière. Relevant
                 que ce différend relatif à la délimitation n’entrait pas dans le champ du
                 différend dont la Cour était saisie en 1962 et que celle‑ci a expressément
                 refusé de se prononcer à cet égard dans le dispositif de son arrêt, la Thaï-
                 lande soutient que cette question ne saurait être soumise aujourd’hui à la
                 Cour dans le cadre d’une procédure au titre de l’article 60 du Statut.

                                                        *
                   41. La Cour observe que les événements et déclarations remontant à
                 la période qui a immédiatement suivi le prononcé de l’arrêt de 1962
                 démontrent clairement que la Thaïlande considérait que la Cour n’avait
                 pas défini l’expression « environs du temple » employée au deuxième point
                 du dispositif et que, partant, il lui était loisible de déterminer unilatérale-
                 ment les limites de ces « environs ». La position de la Thaïlande trouve en
                 particulier son expression dans la résolution du conseil des ministres thaï-
                 landais de 1962, qui a défini
                      « l’endroit où se situ[ait] la limite des environs du temple … dont la
                      Thaïlande [était] tenue de retirer ses forces de police, gardes et gar-

                                                                                               21




8 Ord 1050.indb 39                                                                                   25/06/14 13:11

                                    demande en interprétation (arrêt)                        299

                      diens, partant du principe que le Cambodge obtiendra[it] unique-
                      ment les ruines du temple … et le sol sur lequel [celui‑ci était] érigé ».
                    En application de cette décision, la Thaïlande a érigé une clôture de
                 barbelés sur le terrain, le long de la ligne établie par la résolution, et ins-
                 tallé des panneaux portant la mention « Les environs du temple de
                 Préah Vihéar ne s’étendent pas au‑delà de cette limite ».
                    42. Contrairement à ce qu’indique la Thaïlande, il ressort des éléments
                 versés au dossier que le Cambodge ne considérait pas que le retrait opéré
                 par la Thaïlande assurait l’application pleine et entière de l’arrêt de 1962.
                 Le Cambodge émit en effet des protestations contre la présence thaï-
                 landaise sur un territoire que, selon lui, la Cour avait, dans son arrêt
                 de 1962, reconnu comme étant cambodgien. Il se plaignit également de ce
                 que la clôture de barbelés érigée par la Thaïlande « empié[tait] assez large-
                 ment » sur ce territoire, contrevenant de la sorte à l’arrêt de la Cour. Ainsi
                 le ministère cambodgien des affaires étrangères affirma‑t‑il notamment,
                 dans un aide‑mémoire de novembre 1962, que « cette délimitation [de la
                 zone du temple] » matérialisée par des barbelés « était en complet désac-
                 cord avec la décision de la Cour qui confirmait la frontière portée sur la
                 carte de 1907 [la carte de l’annexe I] ».
                    43. Cette divergence de vues est réapparue dans la correspondance des
                 Parties qui a fait suite à la demande d’inscription du site du temple sur la
                 liste du patrimoine mondial de l’UNESCO, présentée en 2007‑2008 par le
                 Cambodge. C’est ainsi que, dans un aide‑mémoire en date du 17 mai 2007
                 adressé au ministère cambodgien des affaires étrangères et au comité du
                 patrimoine mondial, le ministère thaïlandais des affaires étrangères s’est
                 élevé contre le dossier déposé par le Cambodge et, en particulier, la façon
                 dont étaient représentés sur la carte jointe à ce dossier « la frontière indica-
                 tive, le site du monument et la zone de développement » ; selon la Thaï-
                 lande, cette représentation impliquait « l’exercice de la souveraineté
                 cambodgienne dans la zone où [les deux] pays défendent des revendica-
                 tions différentes concernant la ligne frontière ». La Thaïlande poursuivait
                 en affirmant que cette représentation cartographique ne « pouvait en aucun
                 cas porter atteinte à la frontière internationale existant entre la Thaïlande
                 et le Cambodge », telle que figurée sur sa propre carte de la série L7017.
                    44. Dans des lettres qu’il a adressées les 18 et 19 juillet 2008 au pré-
                 sident du Conseil de sécurité et au président de l’Assemblée générale des
                 Nations Unies, le Cambodge a entre autres signalé que, « [l]e 15 juillet
                 2008, une cinquantaine de soldats thaïlandais [avaient] franchi la frontière
                 et [s’étaient] installés … en territoire cambodgien, à quelque 300 mètres
                 du temple de Préah Vihéar », précisant que, « [c]ompte tenu de [l’arrêt
                 de 1962], la seule carte qui délimit[ait] officiellement la frontière dans la
                 région du temple de Préah Vihéar [était] la carte de l’annexe I, sur la base
                 de laquelle la Cour s’[était] prononcée ».
                    La Thaïlande a répondu par une lettre en date du 21 juillet 2008 adres-
                 sée au président du Conseil de sécurité, affirmant notamment que « la
                 zone adjacente au temple de Préah Vihéar … fai[sait] partie du territoire

                                                                                              22




8 Ord 1050.indb 41                                                                                  25/06/14 13:11

                                    demande en interprétation (arrêt)                        300

                 thaïlandais » et que « [l]a position de la Thaïlande à cet égard [était] tout
                 à fait conforme à [l’arrêt de 1962], que la Thaïlande a[vait] pleinement et
                 dûment respecté ». Elle a en outre indiqué ce qui suit :
                        « La revendication territoriale du Cambodge sur cette zone est fon-
                      dée sur son interprétation unilatérale dudit arrêt de la Cour, selon
                      laquelle celle‑ci aurait déterminé la ligne frontière. La Thaïlande
                      conteste cette interprétation unilatérale, étant donné que la Cour a,
                      dans cette affaire, jugé qu’elle n’avait pas compétence à l’égard de la
                      question de la frontière terrestre et n’a en aucun cas déterminé l’em-
                      placement de la frontière entre la Thaïlande et le Cambodge. …
                      Compte tenu de l’article 59 du Statut de la Cour internationale de
                      Justice et du fait que la question dont celle‑ci était saisie se limitait à
                      la seule question de la souveraineté sur la région du temple de
                      Préah Vihéar, la ligne frontière que revendique le Cambodge ne tire
                      aucun statut juridique de cet arrêt. » (Les italiques sont de la Cour.)
                   45. Selon la Cour, ces événements et déclarations démontrent claire-
                 ment que, au moment du dépôt de la demande en interprétation du Cam-
                 bodge, il existait une contestation entre les Parties quant au sens et à la
                 portée de l’arrêt de 1962. Elle en vient maintenant à l’objet précis de cette
                 contestation, afin de déterminer si celle‑ci entre dans le champ de sa com-
                 pétence en vertu de l’article 60 du Statut.

                 B. L’objet de la contestation portée devant la Cour
                   46. Dans ses conclusions finales, le Cambodge a exprimé les vues sui-
                 vantes :
                      « « le Temple de Préah Vihéar est situé en territoire relevant de la
                      souveraineté du Cambodge » (point 1 du dispositif), ce qui est la
                      conséquence juridique du fait que le Temple est situé du côté cam-
                      bodgien de la frontière telle qu’elle fut reconnue par la Cour dans
                      son arrêt. Dès lors, l’obligation pour la Thaïlande de « retirer tous les
                      éléments de forces armées ou de police ou autres gardes ou gardiens
                      qu’elle a installés dans le Temple ou dans ses environs situés en terri-
                      toire cambodgien » (point 2 du dispositif) est une conséquence parti-
                      culière de l’obligation générale et continue de respecter l’intégrité du
                      territoire du Cambodge, territoire délimité dans la région du Temple
                      et ses environs par la ligne de la carte de l’annexe I sur laquelle l’arrêt
                      de la Cour est basé. »
                   47. Dans ses conclusions finales, la Thaïlande a prié la Cour de dire et
                 juger :
                      « — que la demande en interprétation de l’arrêt du 15 juin 1962 en
                          l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande)
                          présentée par le Royaume du Cambodge en vertu de l’ar-
                          ticle 60 du Statut de la Cour ne satisfait pas aux conditions
                          énoncées audit article et que la Cour n’est, par conséquent, pas

                                                                                              23




8 Ord 1050.indb 43                                                                                  25/06/14 13:11

                                    demande en interprétation (arrêt)                        301

                          compétente pour en connaître, ou que cette demande est irre-
                          cevable ;
                        — à titre subsidiaire, que la demande en interprétation de l’arrêt
                          de 1962 est sans fondement et qu’il n’existe aucune raison jus-
                          tifiant de procéder à une telle interprétation ; et
                        — de déclarer formellement que l’arrêt de 1962 n’a pas établi
                          avec force obligatoire la ligne frontière entre le Royaume de
                          Thaïlande et le Royaume du Cambodge, et n’a pas fixé les
                          limites des environs du temple ».

                                                        *
                    48. La Cour relève que les deux Parties admettent qu’un désaccord les
                 oppose sur la question de savoir si la Cour a ou non, dans l’arrêt de 1962,
                 décidé avec force obligatoire que la ligne de la carte de l’annexe I représen-
                 tait la frontière entre elles dans la zone du temple. La divergence de vues
                 entre les Parties sur cette question ressort également des positions exprimées
                 par celles‑ci à l’occasion des événements et dans les déclarations examinés
                 ci‑dessus (voir paragraphes 41‑44), positions qui ont été précisées dans le
                 cadre de la présente procédure. Contrairement aux assertions de la Thaï-
                 lande selon lesquelles la Cour n’a pas compétence à cet égard, la Cour réaf-
                 firme qu’« une divergence de vues, sur la question de savoir si tel ou tel point
                 a été décidé avec force obligatoire, constitue, elle aussi, un cas qui rentre
                 dans le cadre de l’article 60 du Statut » (voir paragraphe 34 ci‑dessus).
                    49. La Cour considère en outre que les positions exprimées par les Par-
                 ties dans la période qui a suivi le prononcé de l’arrêt de 1962, ainsi qu’à la
                 suite de la demande du Cambodge tendant à l’inscription du site du temple
                 sur la liste du patrimoine mondial (voir paragraphes 41‑44 ci‑dessus) et
                 dans le cadre de la présente procédure, révèlent également leur divergence
                 de vues quant au sens et à la portée de l’expression « environs situés en
                 territoire cambodgien », employée au deuxième point du dispositif de l’ar-
                 rêt de 1962, et quant au lien entre ce point et la conclusion que la Cour a
                 énoncée au premier point du dispositif, à savoir que le temple est situé en
                 « territoire relevant de la souveraineté du Cambodge ». A cet égard, celui‑ci
                 fait valoir que la ligne de la carte de l’annexe I détermine nécessairement le
                 sens et la portée du dispositif, étant donné que la reconnaissance par la
                 Cour de cette ligne comme représentant la frontière entre les Parties dans
                 la zone du temple constitue le motif « essentiel » des conclusions auxquelles
                 elle est parvenue dans le dispositif. La Thaïlande affirme au contraire que
                 le raisonnement de la Cour au sujet de la ligne de la carte de l’annexe I ne
                 saurait être considéré comme « essentiel », et qu’il n’est donc ni nécessaire
                 ni possible d’y recourir pour élucider le sens et la portée du dispositif de
                 l’arrêt de 1962. Elle soutient que les termes « territoire » et « environs »
                 n’ont pas été explicitement définis par la Cour et devraient être interprétés
                 comme étant strictement limités au terrain sur lequel le temple est érigé et
                 à son voisinage immédiat, c’est‑à‑dire la « zone du temple », telle que défi-
                 nie dans la résolution du conseil des ministres thaïlandais de 1962.

                                                                                              24




8 Ord 1050.indb 45                                                                                  25/06/14 13:11

                                    demande en interprétation (arrêt)                        302

                     50. La Cour en vient enfin à l’affirmation selon laquelle les Parties sont
                 en désaccord quant à la nature de l’obligation de la Thaïlande de se reti-
                 rer du « temple [et de] ses environs situés en territoire cambodgien », telle
                 qu’elle résulte du deuxième point du dispositif de l’arrêt de 1962. Il ressort
                 de la correspondance des Parties dans le contexte de la demande d’ins-
                 cription du site du temple sur la liste du patrimoine mondial, ainsi que des
                 affrontements armés qui se sont produits dans la zone frontalière voisine
                 du temple (voir paragraphe 28 ci‑dessus), que, avant le dépôt de la
                 demande en interprétation du Cambodge, les Parties étaient en désaccord
                 sur la question de savoir où, selon l’arrêt de 1962, les personnels thaï-
                 landais avaient le droit de se trouver. Cette divergence de vues a été
                 confirmée par les écritures et plaidoiries en la présente instance.
                     51. Selon le Cambodge, l’obligation de retrait de la Thaïlande se rapporte
                 à une zone que l’arrêt avait placée sous souveraineté cambodgienne, et doit
                 donc s’entendre comme revêtant un caractère continu, conformément au
                 principe général du respect de la souveraineté et de l’intégrité territoriales
                 des Etats. Ainsi, dans ses conclusions finales, le Cambodge fait valoir que
                 l’obligation de retrait de la Thaïlande « est une conséquence particulière de
                 l’obligation générale et continue de respecter l’intégrité du territoire du
                 Cambodge » (voir paragraphe 13 ci‑dessus). La Thaïlande, quant à elle, bien
                 que reconnaissant qu’elle est soumise, en vertu du droit international, à
                 « l’obligation générale et continue » de respecter la souveraineté et l’intégrité
                 territoriales du Cambodge, conteste l’assertion de celui‑ci selon laquelle
                 « l’obligation de retrait spécifiée dans l’arrêt [de 1962 a] le même caractère ».
                 Elle avance que cette dernière obligation ne valait, pour ses relations avec le
                 Cambodge, que « dans un lieu et à un moment donnés », et affirme s’en être
                 pleinement acquittée dès lors qu’elle s’est retirée des environs du temple,
                 conformément à la résolution du conseil des ministres thaïlandais de 1962.
                     52. A la lumière des considérations exposées ci‑dessus, la Cour conclut
                 que la contestation entre les Parties sur le sens et la portée de l’arrêt
                 de 1962 se rapporte à trois aspects spécifiques de cette décision. Première-
                 ment, il existe une contestation sur le point de savoir si, dans l’arrêt
                 de 1962, la Cour a ou non décidé avec force obligatoire que la ligne repré-
                 sentée sur la carte de l’annexe I constituait la frontière entre les Parties
                 dans la zone du temple. Deuxièmement, il existe une contestation, étroite-
                 ment liée à la précédente, sur le sens et la portée de l’expression « environs
                 situés en territoire cambodgien », employée au deuxième point du disposi-
                 tif de l’arrêt de 1962, point dont la Cour a dit qu’il était une conséquence
                 de la conclusion énoncée au premier point, à savoir que le temple est
                 situé en « territoire relevant de la souveraineté du Cambodge ». Troisième-
                 ment, il existe une contestation sur la nature de l’obligation de retrait que
                 le deuxième point du dispositif impose à la Thaïlande.

                      2. La recevabilité de la demande en interprétation du Cambodge
                   53. La Thaïlande soutient que la demande en interprétation du Cam-
                 bodge est irrecevable au motif que son véritable objet n’est pas l’interpré-

                                                                                               25




8 Ord 1050.indb 47                                                                                   25/06/14 13:11

                                    demande en interprétation (arrêt)                       303

                 tation de l’arrêt de 1962, mais qu’elle vise en réalité à ce que la Cour se
                 prononce sur le différend qui oppose les Parties en ce qui concerne la
                 délimitation dans la zone du temple, afin qu’elle reconnaisse avec force
                 obligatoire que la ligne tracée sur la carte de l’annexe I constitue leur
                 frontière commune dans cette zone. A cet égard, la Thaïlande rappelle
                 que la Cour a, en 1962, expressément refusé de se prononcer sur la ques-
                 tion de la frontière commune entre les Parties, et qu’elle ne saurait donc
                 le faire aujourd’hui en interprétant l’arrêt rendu à l’époque.
                    54. Le Cambodge soutient qu’il ne cherche pas à obtenir de la Cour
                 qu’elle délimite une quelconque frontière entre les Parties sur la base de la
                 carte de l’annexe I, mais « se contente de [lui] demander … d’expliquer les
                 conclusions qu’elle a dégagées dans son arrêt de 1962 … en particulier en
                 ce qui concerne la relation entre ces conclusions et le sens et la portée du
                 dispositif de l’arrêt ».

                                                       *
                    55. La Cour rappelle que le processus d’interprétation repose sur la
                 « primauté du principe de l’autorité de la chose jugée », qui « doit être pré-
                 servé » (Demande en interprétation de l’arrêt du 11 juin 1998 en l’affaire de
                 la Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-
                 roun c. Nigéria), exceptions préliminaires (Nigéria c. Cameroun), arrêt,
                 C.I.J. Recueil 1999 (I), p. 36‑37, par. 12). En conséquence, ainsi qu’elle
                 l’a déjà indiqué,
                     « [i]l faut que la demande ait réellement pour objet une interprétation
                     de l’arrêt, ce qui signifie qu’elle doit viser uniquement à faire éclaircir
                     le sens et la portée de ce qui a été décidé avec force obligatoire par
                     l’arrêt, et non à obtenir la solution de points qui n’ont pas été ainsi
                     décidés. Toute autre façon d’interpréter l’article 60 du Statut aurait
                     pour conséquence d’annuler la disposition de ce même article selon
                     laquelle l’arrêt est définitif et sans recours. » (Demande d’interpréta‑
                     tion de l’arrêt du 20 novembre 1950 en l’affaire du droit d’asile (Colom‑
                     bie c. Pérou), arrêt, C.I.J. Recueil 1950, p. 402 ; Demande en
                     interprétation de l’arrêt du 11 juin 1998 en l’affaire de la Frontière
                     terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                     c. Nigéria), exceptions préliminaires (Nigéria c. Cameroun), arrêt,
                     C.I.J. Recueil 1999 (I), p. 36‑37, par. 12.)
                    56. Compte tenu des vues divergentes des Parties sur le sens et la portée
                 de l’arrêt de 1962 exposées ci‑dessus (voir paragraphe 52), la Cour consi-
                 dère qu’il est besoin d’interpréter le deuxième point du dispositif de cet
                 arrêt ainsi que la portée juridique de ce que la Cour a dit concernant la
                 ligne de la carte de l’annexe I. Dans le cadre ainsi défini, la demande du
                 Cambodge est recevable. En revanche, comme la Cour a déjà eu l’occasion
                 de le préciser, pour autant que la demande en interprétation présentée par
                 le Cambodge « irait plus loin et chercherait « à obtenir la solution de points
                 qui n’ont pas été [décidés avec force obligatoire] » ou à aboutir à une revi-

                                                                                             26




8 Ord 1050.indb 49                                                                                 25/06/14 13:11

                                    demande en interprétation (arrêt)                       304

                 sion de l’arrêt, aucune suite ne pourrait lui être donnée » (Demande en revi‑
                 sion et en interprétation de l’arrêt du 24 février 1982 en l’affaire du Plateau
                 continental (Tunisie/Jamahiriya arabe libyenne) (Tunisie c. Jamahiriya
                 arabe libyenne), arrêt, C.I.J. Recueil 1985, p. 223, par. 56).

                                                 3. Conclusion
                    57. Au vu de ce qui précède, la Cour conclut qu’il existe entre les Par-
                 ties, sur le sens et la portée de l’arrêt de 1962, une contestation entrant
                 dans les prévisions de l’article 60 du Statut ; en conséquence, la Cour est
                 compétente pour connaître de la demande en interprétation de l’arrêt
                 de 1962 présentée par le Cambodge, et celle‑ci est recevable.


                                  III. Interprétation de l’arrêt de 1962

                     58. La Cour en vient maintenant à l’interprétation de l’arrêt de 1962.

                                         1. Les positions des Parties
                     59. Le Cambodge soutient que les premier et deuxième points du dis-
                 positif de l’arrêt sont « liés par une symbiose », étant donné que la Cour a
                 jugé, au premier point, que le temple était « situé en territoire relevant de
                 la souveraineté cambodgienne », et a dit, au deuxième point, que, en
                 conséquence, la Thaïlande devait retirer les personnels qu’elle avait instal-
                 lés « dans le temple ou dans ses environs situés en territoire cambodgien ».
                 Selon le Cambodge, l’obligation de retrait énoncée au deuxième point du
                 dispositif ne peut se comprendre autrement que comme une obligation
                 faite à la Thaïlande de retirer ses personnels du temple et du territoire
                 cambodgien situé dans les environs de celui‑ci jusqu’à son propre terri-
                 toire, et ne peut que signifier que le territoire cambodgien mentionné au
                 deuxième point du dispositif coïncide avec celui dont il a été établi, au
                 premier point du dispositif, qu’il relevait de la souveraineté cambod-
                 gienne. Le Cambodge estime que l’obligation de retrait revêt un caractère
                 continu, au sens où l’obligation faite à la Thaïlande de retirer ses forces
                 impliquait celle de ne pas les redéployer, à une date ultérieure, sur le ter-
                 ritoire cambodgien tel que défini dans l’arrêt.
                     60. Selon le Cambodge, les conclusions ainsi formulées dans le dispositif
                 résultent de ce que la Cour avait, dans les motifs de l’arrêt de 1962, déter-
                 miné que la ligne de la carte de l’annexe I constituait la frontière entre les
                 Parties dans la région du temple (voir paragraphe 20 ci‑dessus). Le Cam-
                 bodge soutient que cette partie du raisonnement de la Cour énonçait une
                 condition essentielle des conclusions contenues dans le dispositif, et a donc
                 force obligatoire. Ainsi, la portion de territoire qui était mentionnée au pre-
                 mier point, et dont la Thaïlande était tenue de se retirer en application du
                 deuxième point, s’étendait au‑delà du temple lui‑même, englobant la zone
                 litigieuse dans son ensemble jusqu’à la ligne de la carte de l’annexe I. Le

                                                                                             27




8 Ord 1050.indb 51                                                                                 25/06/14 13:11

                                     demande en interprétation (arrêt)                         305

                   Cambodge considère que cette zone comprend l’intégralité de l’éperon de
                   Préah Vihéar ainsi que la colline de Phnom Trap, et s’étend, au nord,
                   jusqu’à la ligne de la carte de l’annexe I. Il conteste la ligne du conseil des
                   ministres thaïlandais (voir paragraphe 22 ci‑dessus), faisant valoir qu’il
                   s’agissait d’une mesure unilatérale allant à l’encontre du raisonnement suivi
                   dans l’arrêt de 1962. Le Cambodge soutient que la pratique des Parties
                   depuis 1962 est dépourvue de toute pertinence aux fins de l’interprétation
                   de l’arrêt de 1962, tout en niant que son comportement ait pu équivaloir à
                   une acceptation de l’interprétation de l’arrêt de 1962 faite par la Thaïlande.
                   Selon lui, le mémorandum d’accord ne traite que de la démarcation de la
                   frontière, ce qui implique que celle‑ci a déjà été délimitée.
                      61. La Thaïlande fait valoir que le différend dont la Cour était saisie
                   en 1962 avait trait à une question de souveraineté territoriale, et non à la
                   délimitation d’une frontière, et que, dans l’arrêt, il a uniquement été décidé
                   que le temple relevait de la souveraineté du Cambodge. La carte de l’an-
                 nexe I n’était pertinente qu’en tant qu’élément de preuve aux fins de déter-
                 miner si le temple était situé en territoire cambodgien ; elle n’était pas destinée
                 à délimiter la frontière, tâche qui devait être effectuée d’un commun accord
                 entre les Parties. Selon la Thaïlande, il eût été contraire au principe non ultra
                 petita que la Cour statue sur la ligne frontière, étant donné que le Cambodge
                 n’avait pas, dans ses conclusions initiales, demandé que cette question soit
                 tranchée, et que la Cour avait refusé d’examiner les nouvelles conclusions
                 que celui‑ci avait présentées au terme de la procédure orale.
                      62. La Thaïlande avance également qu’il existe plusieurs versions de la
                 carte de l’annexe I, lesquelles présentent des différences notables. De sur-
                 croît, elle considère que la carte de l’annexe I contient d’importantes
                 erreurs — notamment en matière de topographie et de localisation —,
                 qu’elle manque de précision et s’écarte, à bien des égards, de la ligne de
                 partage des eaux convenue dans la convention de 1904. Selon la Thaï-
                 lande, il serait impossible de transposer cette ligne sur une carte moderne
                 sans disposer d’informations complémentaires.
                      63. La Thaïlande affirme que, en tout état de cause, la carte de
                 ­l’annexe I n’était qu’un des motifs qui sous‑tendaient l’arrêt, la Cour
                  s’étant également fondée sur d’autres motifs tout à fait distincts, notam-
                  ment la visite effectuée au temple par le prince Damrong de Thaïlande
                  en 1930. Cet événement, que la Cour qualifia d’« important », constituait,
                  selon elle, une reconnaissance par la Thaïlande de la souveraineté du
                  Cambodge (qui était alors un protectorat de la France) sur le temple
                  (C.I.J. Recueil 1962, p. 30‑31). La Thaïlande en conclut que, dans l’arrêt
                  de 1962, il a uniquement été décidé que le Cambodge avait souveraineté
                  sur la petite parcelle de terrain sur laquelle se trouvent les ruines du
                  temple, parcelle qui fut ensuite représentée sur la carte jointe à la résolu-
                  tion du conseil des ministres thaïlandais de 1962. Selon elle, la question de
                  la souveraineté sur le reste de l’éperon de Préah Vihéar ou sur la colline
                  de Phnom Trap n’a pas été examinée dans l’arrêt.
                      64. La Thaïlande conteste que l’obligation de retrait énoncée au
                  ­deuxième point du dispositif de l’arrêt de 1962 revête un caractère continu

                                                                                                 28




8 Ord 1050.indb 53                                                                                     25/06/14 13:11

                                    demande en interprétation (arrêt)                       306

                 au sens où l’entend le Cambodge. Elle soutient qu’elle s’est acquittée de
                 l’obligation qui lui incombait en repliant ses forces derrière la ligne du
                 conseil des ministres thaïlandais, et que le Cambodge a accepté ladite
                 ligne lorsque le prince Sihanouk s’est rendu au temple en 1963 (voir para-
                 graphe 23 ci‑dessus). Par la suite, l’obligation de ne pas pénétrer en terri-
                 toire cambodgien découlait non pas de l’arrêt de 1962, mais du droit
                 international général, qui impose à tout Etat de respecter l’intégrité terri-
                 toriale des autres Etats.
                    65. La Thaïlande conclut que la délimitation de la frontière dans la
                 zone en question reste à effectuer, et que le mémorandum d’accord pré-
                 voit le mécanisme permettant aux Parties de procéder à cette tâche.

                           2. Le rôle de la Cour en vertu de l’article 60 du Statut
                    66. La Cour commencera par rappeler que son rôle en vertu de l’ar-
                 ticle 60 du Statut consiste à éclaircir le sens et la portée de ce qui a été
                 décidé dans l’arrêt qu’il lui est demandé d’interpréter (Demande d’inter‑
                 prétation de l’arrêt du 20 novembre 1950 en l’affaire du droit d’asile
                 (Colombie c. Pérou), arrêt, C.I.J. Recueil 1950, p. 402). En conséquence,
                 elle doit respecter strictement les limites de l’arrêt initial et ne saurait
                 remettre en cause ce qui a été réglé avec force obligatoire, ni trancher des
                 questions sur lesquelles elle ne s’est pas prononcée dans l’arrêt initial.
                    67. Si l’existence d’une contestation entre les parties sur l’interprétation
                 de l’arrêt initial est une condition préalable à l’interprétation en vertu de
                 l’article 60 du Statut, la Cour n’est pas pour autant liée par la manière
                 dont ladite contestation est formulée par l’une ou l’autre des parties, ou les
                 deux. Ainsi que la Cour permanente de Justice internationale l’a précisé,
                      « la Cour ne se considère pas comme tenue de répondre simplement
                      par oui ou non aux propositions formulées dans les conclusions [du
                      demandeur]. Elle se place à ce point de vue parce que, pour interpré-
                      ter un arrêt, elle ne saurait être liée par des formules choisies par les
                      Parties en cause, mais doit pouvoir se prononcer librement. » (Inter‑
                      prétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927,
                      C.P.J.I. série A no 13, p. 15‑16.)
                    68. Aux fins de déterminer le sens et la portée du dispositif de l’arrêt
                 initial, la Cour, conformément à sa pratique, tiendra compte des motifs
                 de ce dernier dans la mesure où ils éclairent l’interprétation à donner au
                 dispositif.
                    69. Les écritures et plaidoiries de 1962 sont elles aussi pertinentes aux
                 fins de l’interprétation de l’arrêt, puisqu’elles montrent quels éléments de
                 preuve ont, à l’époque, été présentés à la Cour — et quels éléments ne
                 l’ont pas été —, ainsi que la manière dont les questions soumises à celle‑ci
                 ont été formulées par chacune des Parties.
                    70. La Thaïlande soutient que le principe non ultra petita interdisait à
                 la Cour d’aller au‑delà des conclusions des Parties, et que l’arrêt de 1962
                 doit être interprété en conséquence.

                                                                                             29




8 Ord 1050.indb 55                                                                                 25/06/14 13:11

                                    demande en interprétation (arrêt)                       307

                      71. Le principe non ultra petita est bien établi dans la jurisprudence de
                  la Cour (Demande en interprétation de l’arrêt du 20 novembre 1950 en
                  ­l’affaire du droit d’asile (Colombie c. Pérou), arrêt, C.I.J. Recueil 1950,
                   p. 402 ; Mandat d’arrêt du 11 avril 2000 (République démocratique du
                   Congo c. Belgique), arrêt, C.I.J. Recueil 2002, p. 18‑19, par. 43). Il est
                   l’une des raisons pour lesquelles les demandes contenues dans les conclu-
                 sions finales présentées par les Parties dans la procédure initiale sont
                 ­pertinentes aux fins d’interpréter l’arrêt de 1962. Néanmoins, ce principe
                  ne saurait justifier une interprétation allant à l’encontre des termes de
                  cet arrêt. La Cour a, en 1962, nécessairement établi la portée du petitum
                  dont elle était saisie, et l’article 60 du Statut ne lui donne pas la faculté
                  de substituer aujourd’hui une nouvelle détermination à celle faite à
                  l’époque.
                      72. Selon le Cambodge, le sommaire apparaissant en tête de l’arrêt
                  de 1962 démontre que ce dernier a fixé le tracé de la frontière dans la zone
                  pertinente.
                      73. Selon le paragraphe 1 de l’article 95 du Règlement de la Cour
                  (paragraphe 1 de l’article 74 du Règlement de 1946, qui s’appliquait
                  en 1962), le sommaire n’est cependant pas l’un des éléments constitutifs
                  de l’arrêt, dont il ne fait pas partie. En outre, il a pour unique objet de
                  donner au lecteur une vue d’ensemble des points examinés dans un arrêt ;
                  il ne s’agit pas d’un résumé faisant autorité de ce que la Cour a effective-
                  ment décidé. Aussi la Cour ne considère‑t‑elle pas que le sommaire de
                  l’arrêt de 1962 puisse aider à trancher les questions d’interprétation qui
                  ont été soulevées en la présente procédure.
                      74. La Thaïlande se réfère abondamment au comportement des Par-
                  ties entre le 15 juin 1962, date à laquelle l’arrêt a été rendu, et les années
                  2007‑2008, lorsque la présente contestation peut être considérée comme
                  s’étant cristallisée. Si elle le fait, c’est avant tout pour étayer son argu-
                  ment selon lequel il n’existe pas entre les Parties de contestation au sens
                  de l’article 60, ce comportement étant bien évidemment pertinent pour
                  décider de l’existence d’une telle contestation (voir paragraphes 38‑45
                  ci‑dessus). La Thaïlande semble toutefois laisser entendre que ce compor-
                  tement est également pertinent aux fins de l’interprétation de l’arrêt.
                      75. Un arrêt de la Cour ne saurait être considéré comme équivalant à
                  un traité, qui tient sa force obligatoire et son contenu du consentement
                  des Etats contractants dont le comportement ultérieur peut, conformé-
                  ment au principe énoncé à l’alinéa b) du paragraphe 3 de l’article 31 de la
                  convention de Vienne sur le droit des traités de 1969, avoir une incidence
                  sur l’interprétation de l’instrument en question. Un arrêt tient sa force
                  obligatoire du Statut, et son interprétation consiste à déterminer ce que la
                  Cour a décidé, et non ce que les parties ont par la suite pensé qu’elle avait
                  décidé. Le sens et la portée d’un arrêt de la Cour ne sauraient donc être
                  affectés par le comportement des parties après le prononcé de cet arrêt.

                  D’une manière plus générale, ainsi que la Cour permanente l’a claire-
                 ment indiqué,

                                                                                             30




8 Ord 1050.indb 57                                                                                 25/06/14 13:11

                                    demande en interprétation (arrêt)                       308

                      « la Cour écarte dans ses interprétations toute appréciation de faits
                      autres que ceux qu’elle a examinés dans l’arrêt qu’elle interprète, et,
                      en conséquence, tous faits postérieurs à cet arrêt » (Interprétation des
                      arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A
                      no 13, p. 21).

                          3. Les principaux éléments contenus dans l’arrêt de 1962
                    76. Trois éléments se dégagent d’une lecture de l’arrêt de 1962 à la
                 lumière des considérations exposées ci‑dessus. Premièrement, la Cour a
                 estimé qu’elle avait à connaître d’un différend relatif à la souveraineté
                 territoriale sur la région dans laquelle le temple était situé, et qu’elle ne
                 procédait pas à la délimitation de la frontière. Ainsi, renvoyant à son
                 arrêt de 1961 sur les exceptions préliminaires (Temple de Préah Vihéar
                 (Cambodge c. Thaïlande), C.I.J. Recueil 1961, p. 22, cité au paragraphe 17
                 ci‑dessus), elle a défini comme suit le différend dont elle était saisie :
                         « L’objet du différend soumis à la Cour est donc limité à une
                      contestation relative à la souveraineté dans la région du temple de
                      Préah Vihéar. Pour trancher cette question de souveraineté territo-
                      riale, la Cour devra faire état de la frontière entre les deux Etats dans
                      ce secteur. Des cartes lui ont été soumises et diverses considérations
                      ont été invoquées à ce sujet. La Cour ne fera état des unes et des
                      autres que dans la mesure où elle y trouvera les motifs de la décision
                      qu’elle doit rendre pour trancher le seul différend qui lui est soumis
                      et dont l’objet vient d’être ci‑dessus énoncé. » (C.I.J. Recueil 1962,
                      p. 14.)
                 Cette définition du différend comme ayant trait à la souveraineté sur une
                 portion donnée de territoire, et non à la délimitation d’une frontière, res-
                 sort par ailleurs clairement de la décision de la Cour selon laquelle
                      « les première et deuxième conclusions du Cambodge priant la Cour
                      de se prononcer sur le statut juridique de la carte de l’annexe I et sur
                      la ligne frontière dans la région contestée ne peuvent être retenues
                      que dans la mesure où elles énoncent des motifs et non des demandes
                      à retenir dans le dispositif de l’arrêt » (ibid., p. 36).
                 Ni la carte de l’annexe I ni l’emplacement de la frontière n’ont été
                 ­mentionnés dans le dispositif. Aucune carte n’a été jointe à l’arrêt, et la
                  Cour n’a fait aucune observation sur les difficultés de transposition de
                  la ligne de la carte de l’annexe I, question dont les Parties avaient débattu
                  au cours de la procédure de 1962 et qui, de toute évidence, aurait été
                  importante s’il s’était agi d’un arrêt portant sur la délimitation de la fron-
                  tière.
                     77. Deuxièmement, la carte de l’annexe I a néanmoins joué un rôle
                  central dans la motivation de l’arrêt de la Cour. Après avoir rappelé l’his-
                  torique de cette carte ainsi que son lien avec la convention de 1904, la
                  Cour a indiqué ce qui suit :

                                                                                             31




8 Ord 1050.indb 59                                                                                 25/06/14 13:11

                                    demande en interprétation (arrêt)                        309

                        « Le vrai problème, et le problème essentiel en l’espèce, est donc de
                      savoir si les Parties ont adopté la carte de l’annexe I, et la ligne qu’elle
                      indique, comme représentant le résultat des travaux de délimitation
                      de la frontière dans la région de Préah Vihéar, conférant ainsi un
                      caractère obligatoire à cette carte. » (C.I.J. Recueil 1962, p. 22.)
                 La Cour s’est ensuite intéressée au comportement des Parties à l’égard de
                 ladite carte et à d’autres éléments de leur pratique, notamment à la visite
                 que le prince Damrong avait effectuée au temple en 1930, à l’occasion de
                 laquelle il avait été reçu par les autorités françaises. Bien qu’elle ait consi-
                 déré que les circonstances de cette visite constituaient « une reconnaissance
                 tacite par le Siam de la souveraineté du Cambodge (sous protectorat fran-
                 çais) à Préah Vihéar » (ibid., p. 30‑31), la Cour a essentiellement traité cet
                 événement, ainsi que d’autres aspects du comportement de la Thaïlande
                 postérieurs à 1908‑1909, comme confirmant l’acceptation antérieure par la
                 Thaïlande de la ligne de la carte de l’annexe I. La Cour a ainsi précisé que,
                      « [m]ême s’il existait un doute sur l’acceptation par le Siam en 1908
                      de la carte, et par conséquent de la frontière qui y est indiquée, la
                      Cour, tenant compte des événements ultérieurs, considérerait que la
                      Thaïlande, en raison de sa conduite, ne saurait aujourd’hui affirmer
                      qu’elle n’a pas accepté la carte…
                         Toutefois la Cour considère qu’en 1908‑1909 la Thaïlande a bien
                      accepté la carte de l’annexe I comme représentant le résultat des tra-
                      vaux de délimitation et a ainsi reconnu la ligne tracée sur cette carte
                      comme étant la frontière dont l’effet est de situer Préah Vihéar dans
                      le territoire du Cambodge. La Cour estime d’autre part que, considé-
                      rée dans son ensemble, la conduite ultérieure de la Thaïlande a
                      confirmé et corroboré son acceptation initiale et que les actes accom-
                      plis par la Thaïlande sur les lieux n’ont pas suffi à l’annuler. Les deux
                      Parties ont par leur conduite reconnu la ligne et, par là même, elles
                      sont effectivement convenues de la considérer comme étant la fron-
                      tière. » (Ibid., p. 32‑33.)
                 La Cour a poursuivi en précisant que « l’acceptation par les Parties de la
                 carte de l’annexe I a[vait] incorporé cette carte dans le règlement conven-
                 tionnel, dont elle [était] devenue partie intégrante » (ibid., p. 33), et conclu
                 qu’elle « s’estim[ait] donc tenue, du point de vue de l’interprétation des
                 traités, de se prononcer en faveur de la frontière indiquée sur la carte
                 pour la zone litigieuse » (ibid., p. 35).
                    78. Troisièmement, lorsqu’elle a défini le différend dont elle était saisie
                 (dans le passage cité au paragraphe 76 ci‑dessus), la Cour a clairement
                 indiqué qu’elle ne s’intéressait qu’à la souveraineté dans la « région du
                 temple de Préah Vihéar ».
                    Le fait qu’il s’agissait d’une zone ayant une superficie réduite ressort de
                 la procédure de 1962. Ainsi, un conseil du Cambodge déclara ce qui suit :
                        « Comme [j’aurai] certainement plus d’une fois l’occasion de le
                      rappeler à la Cour, la région contestée dans cette affaire est très

                                                                                               32




8 Ord 1050.indb 61                                                                                   25/06/14 13:11

                                    demande en interprétation (arrêt)                      310

                     réduite. Une modification d’un demi‑mile et même moins placerait le
                     temple entièrement d’un côté ou de l’autre de la frontière. » (CR 62/1,
                     p. 19 de la traduction française.)
                 Par la suite, le conseil du Cambodge releva que « la Cour et les conseils
                 a[vaient] passé presque tout le mois de mars à débattre d’une bande de
                 terrain large à peine d’un kilomètre » (CR 62/17, p. 16 de la traduction
                 française), faisant plus tard état d’« une région frontière de moins de deux
                 à trois kilomètres carrés » (ibid., p. 36 de la traduction française). Ces
                 affirmations n’ont pas été contredites au cours de la procédure de 1962.
                    Ainsi que cela ressort de l’arrêt, la Cour a considéré que la zone liti-
                 gieuse était d’une superficie réduite. Immédiatement après le passage dans
                 lequel elle a défini le différend comme étant un différend relatif à la souve-
                 raineté sur la région du temple, la Cour a décrit cette région comme suit :
                        « Le temple de Préah Vihéar … s’élève sur un éperon du même
                     nom faisant partie du secteur oriental de la chaîne de montagnes des
                     Dangrek, qui d’une façon générale constitue dans cette région la
                     frontière entre les deux pays — le Cambodge au sud et la Thaïlande
                     au nord. Des parties considérables de la chaîne consistent en un
                     escarpement présentant l’aspect d’une haute falaise qui se dresse à
                     l’abrupt au‑dessus de la plaine cambodgienne. Telle est la situation à
                     Préah Vihéar même, où les bâtiments principaux du temple s’élèvent
                     au sommet d’un triangle montagneux en saillie sur la plaine. »
                     (C.I.J. Recueil 1962, p. 15.)
                 Alors que la carte de l’annexe I représente une partie de la région fronta-
                 lière s’étendant sur plus de 100 kilomètres, la Cour a clairement indiqué
                 qu’elle ne se prononçait en faveur de la ligne représentée sur cette carte
                 que « pour la zone litigieuse » (ibid., p. 35).

                                      4. Le dispositif de l’arrêt de 1962
                    79. A la lumière de ces éléments figurant dans les motifs de l’arrêt de
                 1962, la Cour en vient maintenant au dispositif de cet arrêt, dont le libellé
                 est reproduit au paragraphe 21 ci‑dessus. Il y est expressément indiqué
                 que les conclusions formulées aux deuxième et troisième points sont des
                 conséquences découlant de la décision énoncée au premier point. Il s’en-
                 suit que les trois points du dispositif doivent être considérés comme un
                 tout ; la tâche consistant à déterminer leur sens et leur portée ne saurait
                 être réduite à un exercice d’interprétation de différents mots ou membres
                 de phrase pris isolément.

                 A. Le premier point du dispositif
                   80. La Cour estime que le sens du premier point du dispositif est clair.
                 Elle s’y est prononcée sur la demande principale du Cambodge en
                 concluant que le temple était situé en territoire relevant de la souveraineté

                                                                                            33




8 Ord 1050.indb 63                                                                                25/06/14 13:11

                                    demande en interprétation (arrêt)                      311

                 du Cambodge. Il sera cependant nécessaire de revenir sur la portée
                 de ce premier point, une fois que la Cour aura examiné les deuxième et
                 troisième points du dispositif.

                 B. Le deuxième point du dispositif
                    81. C’est le deuxième point du dispositif qui fait l’objet de la principale
                 contestation entre les Parties. La Cour y a prescrit, en conséquence de la
                 décision prise au premier point, le retrait des éléments de forces armées
                 ou de police ou autres gardes ou gardiens que la Thaïlande « a[vait] instal-
                 lés dans le temple ou dans ses environs situés en territoire cambodgien ».
                 Le deuxième point du dispositif n’indiquait pas expressément le territoire
                 cambodgien dont la Thaïlande devait retirer ses personnels, et n’indiquait
                 pas non plus les lieux dans lesquels ceux‑ci devaient se retirer. La Cour
                 n’y a fait référence à une zone de territoire — « le temple ou … ses envi-
                 rons situés en territoire cambodgien » — qu’en désignant les personnels
                 que la Thaïlande était tenue de retirer, à savoir ceux que celle‑ci avait
                 installés dans la zone en question.
                    82. Au cours des audiences qui se sont tenues en la présente instance,
                 un membre de la Cour a posé la question suivante aux Parties :
                        « Quelle est précisément la portée territoriale que chacune des Par-
                     ties considère être celle des « environs » du temple de Préah Vihéar
                     « situés en territoire cambodgien », mentionnés au deuxième point du
                     dispositif de l’arrêt rendu par la Cour en 1962 ? »
                 Il était en outre demandé à chacune des Parties de fournir une série de
                 coordonnées géographiques ou de se référer à l’une des cartes qui avaient
                 été présentées dans la procédure de 1962.
                    83. Dans sa réponse, le Cambodge a avancé que « l’utilisation par la
                 Cour du terme « environs » p[ouvait] être mieux comprise à la lumière du
                 chevauchement de la ligne de la carte de l’annexe I et [de] la ligne de par-
                 tage des eaux proposée par les experts de la Thaïlande telles qu’elles
                 apparaissaient devant la Cour lors de la procédure à l’origine ». Ainsi que
                 cela ressort de la carte annexée à la réponse du Cambodge, la zone située
                 entre ces deux lignes comprend l’intégralité de l’éperon de Préah Vihéar et
                 la colline de Phnom Trap. La ligne de la carte de l’annexe I est représen-
                 tée comme étant la limite septentrionale de cette zone. Les limites occi-
                 dentale et orientale de la zone ainsi définie par le Cambodge correspondent
                 aux points d’intersection entre la ligne de la carte de l’annexe I et la ligne
                 de partage des eaux préconisée par la Thaïlande. D’après cette dernière,
                 la superficie de cette zone est d’environ 4,6 kilomètres carrés, ce que le
                 Cambodge ne conteste pas.
                    84. La Thaïlande, quant à elle, a répondu à la question en déclarant
                 que, « [e]n 1962, le conseil des ministres a[vait] déterminé en quoi consis-
                 taient les « environs » du temple pour les besoins du retrait des forces
                 armées thaïlandaises qui y étaient installées ». La résolution du conseil des
                 ministres thaïlandais de 1962 était fondée sur un rapport dans lequel

                                                                                            34




8 Ord 1050.indb 65                                                                                25/06/14 13:11

                                        demande en interprétation (arrêt)                                  312

                 étaient exposées deux méthodes possibles pour déterminer l’étendue des
                 « environs [du temple] en territoire cambodgien ». C’est la seconde
                 méthode qui a été retenue dans la résolution, méthode qui consistait à
                 confiner le temple dans une zone délimitée, au sud et à l’est, par l’escarpe-
                 ment et, à l’ouest, au nord et au nord‑est, par une ligne proche du temple.
                 Cette ligne (définie au paragraphe 22 ci‑dessus comme étant la « ligne du
                 conseil des ministres thaïlandais ») était constituée de trois segments. Le
                 premier, qui partait du sud‑ouest de l’escarpement, se poursuivait en ligne
                 droite vers le nord, parallèlement aux bâtiments du temple — et à quelques
                 mètres à l’ouest de ceux‑ci —, jusqu’à atteindre un point situé à quelques
                 mètres au nord de la partie la plus septentrionale desdits bâtiments. A
                 partir de ce point, le deuxième segment se dirigeait vers l’est en ligne
                 droite, jusqu’à atteindre un point situé immédiatement au nord de l’extré-
                 mité orientale de cette partie du temple. A partir de ce point, le troisième
                 segment prenait une direction sud‑est en suivant l’orientation générale
                 d’un élément connu sous le nom d’Escalier brisé (dont le rapport indi-
                 quait qu’il faisait partie des environs du temple), jusqu’à atteindre la par-
                 tie orientale de l’escarpement. Selon le rapport, la superficie de la zone
                 ainsi circonscrite était d’environ 0,25 kilomètre carré. A la suite de l’adop-
                 tion de la résolution, la Thaïlande érigea une clôture de barbelés le long
                 de la ligne du conseil des ministres thaïlandais, et installa des panneaux
                 portant la mention « Les environs du temple de Préah Vihéar ne s’étendent
                 pas au‑delà de cette limite ».
                    85. Etant donné que le deuxième point du dispositif de l’arrêt de 1962
                 prescrivait à la Thaïlande de retirer « tous les éléments de forces armées
                 ou de police ou autres gardes ou gardiens qu’elle a[vait] installés dans le
                 temple ou dans ses environs situés en territoire cambodgien », la Cour
                 considère qu’il lui faut commencer par examiner les éléments de preuve
                 qui ont été présentés en 1962 concernant les lieux où ces personnels thaï-
                 landais étaient installés.
                    86. Les seuls éléments de preuve à cet égard furent fournis par le pro-
                 fesseur Ackermann, qui était présenté par la Thaïlande en tant qu’expert
                 et témoin et avait séjourné plusieurs jours au temple au mois de juil-
                 let 1961 en vue d’établir un rapport devant être soumis dans le cadre de la
                 procédure. Au cours de son contre‑interrogatoire par l’un des conseils du
                 Cambodge, le professeur Ackermann déclara que, durant cette visite, les
                 seules personnes qu’il avait vues sur l’éperon de Préah Vihéar étaient un
                 détachement de la police des frontières thaïlandaise et un garde du temple.
                 Il déclara en outre que les policiers étaient installés dans des fortins situés
                 dans un camp se trouvant au nord‑est du temple, le garde séjournant
                 quant à lui dans une habitation différente, un peu à l’ouest du camp de la
                 police (CR 62/13, p. 35‑37 de la traduction française) 2.


                    2 Le professeur Ackermann désigna ces lieux sur une carte présentée à la Cour. Un

                 exemplaire de cette carte, intitulée « Annexe 85 d) », figure à la fin du volume II de la série
                 C.I.J. Mémoires, Temple de Préah Vihéar (Cambodge c. Thaïlande).

                                                                                                             35




8 Ord 1050.indb 67                                                                                                 25/06/14 13:11

                                    demande en interprétation (arrêt)                       313

                    87. L’emplacement du poste de police fut par la suite confirmé par un
                 conseil de la Thaïlande, qui précisa que le camp en question était situé au
                 sud de la ligne de la carte de l’annexe I, mais au nord de la ligne que le
                 Cambodge considérait comme étant la ligne de partage des eaux
                 (CR 62/21, p. 33 de la traduction française). Au cours de la procédure
                 de 1962, le Cambodge avait, à titre subsidiaire, fait valoir que, si la fron-
                 tière devait suivre la ligne de partage des eaux et non la ligne de la carte
                 de l’annexe I — contrairement à sa position principale —, la ligne de par-
                 tage des eaux qu’il convenait de retenir était celle proposée par le Cam-
                 bodge, et non celle préconisée par la Thaïlande (à laquelle il a déjà été fait
                 référence). En fait, la Cour a jugé qu’il n’était pas nécessaire de se pencher
                 sur la question de l’emplacement de la ligne de partage des eaux dans la
                 zone du temple (arrêt, C.I.J. Recueil 1962, p. 35). La référence alors faite
                 à cette ligne par le conseil de la Thaïlande a cependant son importance,
                 étant donné que, ainsi que cette dernière l’a indiqué dans la présente pro-
                 cédure, le tracé de la ligne du conseil des ministres thaïlandais est très
                 proche de celui de la ligne de partage des eaux avancée par le Cambodge
                 en 1962. Il apparaît donc que le détachement de police thaïlandais était
                 installé en un lieu situé au nord de la ligne ultérieurement tracée dans la
                 résolution du conseil des ministres de 1962 et, partant, en dehors de la
                 zone que la Thaïlande considère comme constituant les « environs [du
                 temple] situés en territoire cambodgien ».
                    88. Lorsque la Cour a prescrit à la Thaïlande de retirer les éléments de
                 forces armées ou de police, gardes ou gardiens qu’elle avait installés dans
                 le temple ou dans les environs de celui‑ci situés en territoire cambodgien,
                 son intention était assurément que cette obligation s’appliquât au déta-
                 chement de police mentionné par le professeur Ackermann, puisque, hor-
                 mis le garde solitaire (qui séjournait d’ailleurs, semble‑t‑il, à proximité du
                 camp de la police), rien n’indiquait que d’autres personnels thaïlandais
                 fussent installés en quelque lieu proche du temple. En conséquence, l’ex-
                 pression « environs situés en territoire cambodgien » doit être interprétée
                 comme s’étendant au moins à la zone où était installé le détachement de
                 police à l’époque de la procédure initiale. Cette zone étant située au nord
                 de la ligne du conseil des ministres thaïlandais, cette ligne ne saurait,
                 contrairement à ce que soutient la Thaïlande, refléter l’interprétation
                 exacte de la portée territoriale du deuxième point du dispositif.
                    89. Un certain nombre d’autres éléments viennent corroborer cette
                 conclusion. Ainsi que la Cour l’a souligné en décrivant la zone située aux
                 abords du temple (ibid., p. 15), celui‑ci s’élève sur un accident géogra-
                 phique aisément identifiable, à savoir un éperon. A l’est, au sud et au
                 sud‑ouest de cet éperon, un escarpement abrupt mène à la plaine cambod-
                 gienne ; à l’ouest et au nord‑ouest, le terrain s’infléchit vers ce que le pro-
                 fesseur Ackermann a, dans sa déposition, décrit comme étant une « vallée
                 entre les montagnes de Pnom Trap et de Phra Viharn » (CR 62/12, p. 60
                 de la traduction française). C’est par cette vallée que l’accès au temple
                 depuis la plaine cambodgienne peut être le plus aisé. La colline de Phnom
                 Trap s’élève du côté occidental de cette vallée. Selon le sens naturel du

                                                                                             36




8 Ord 1050.indb 69                                                                                 25/06/14 13:11

                                    demande en interprétation (arrêt)                        314

                  terme, les « environs » du temple devraient s’étendre à ­l’intégralité de l’épe­
                 ron de Préah Vihéar.
                     90. En outre, il ressort du raisonnement suivi dans l’arrêt de 1962
                 concernant l’importance de la carte de l’annexe I (point qui a été examiné
                 au paragraphe 77 ci‑dessus) que, selon la Cour, le territoire cambodgien
                 s’étendait, au nord, jusqu’à la ligne de la carte de l’annexe I, mais pas
                 au‑delà. Quoique le professeur Ackermann n’ait donné aucune indication
                 de distance entre les différents endroits de l’éperon auxquels il s’est référé
                 dans sa déposition, il apparaît clairement, par exemple, que le poste de
                 police qu’il avait repéré ne se trouvait qu’à une très faible distance au sud
                 du point le plus proche de la ligne de la carte de l’annexe I.
                     91. La zone considérée par la Cour était donc restreinte, circonscrite
                 par des limites géographiques clairement établies à l’est, au sud, à l’ouest
                 et au nord‑ouest, et, au nord, par la limite du territoire cambodgien telle
                 que la Cour l’avait déterminée dans les motifs de son arrêt. Dès lors, la
                 Cour considère qu’il convient d’interpréter la portée territoriale du
                 ­deuxième point du dispositif comme couvrant l’intégralité de l’éperon, et
                  non comme étant limitée à la partie de celui‑ci qui fut retenue par le
                  conseil des ministres thaïlandais en 1962.
                     92. La Cour ne saurait davantage souscrire à l’interprétation des
                  « environs » avancée par le Cambodge. Dans sa réponse à la question
                  posée par un membre de la Cour (voir paragraphe 83 ci‑dessus), celui‑ci a
                  en effet soutenu que les environs incluaient non seulement l’éperon de
                  Préah Vihéar mais aussi la colline de Phnom Trap. La Cour estime que
                  telle n’est pas l’interprétation exacte du deuxième point du dispositif, et
                  ce, pour plusieurs raisons.
                     93. Premièrement, Phnom Trap et l’éperon de Préah Vihéar sont des
                  accidents géographiques distincts, qui apparaissent clairement comme
                  étant séparés sur les cartes utilisées dans la procédure de 1962 et, notam-
                  ment, sur la carte de l’annexe I, seul élément cartographique auquel la
                  Cour a, dans l’arrêt, fait plus qu’une référence incidente.
                     94. Deuxièmement, certains éléments du dossier de l’affaire de 1962
                  portent à penser que le Cambodge ne considérait pas Phnom Trap comme
                  faisant partie de la « région du temple » ou de la « zone du temple » (pour
                 reprendre les termes employés par la Cour lorsqu’elle a défini la portée du
                 différend dont elle était saisie). Ainsi, un ancien gouverneur de province
                 cambodgien, M. Suon Bonn, présenté en tant que témoin par le Cam-
                  bodge, déclara que Préah Vihéar avait fait partie de sa province
                  (C.I.J. Mémoires, Temple de Préah Vihéar (Cambodge c. Thaïlande),
                  vol. II, p. 333) mais que, selon lui, Phnom Trap appartenait à une pro-
                  vince voisine (ibid., p. 434). De surcroît, ainsi que cela a été indiqué au
                  paragraphe 78 ci‑dessus, un conseil du Cambodge, se référant à la zone
                  considérée par la Cour, en évoqua les dimensions en des termes trop res-
                  trictifs pour que cette zone englobe à la fois la colline de Phnom Trap et
                  l’éperon de Préah Vihéar (CR 62/17, p. 16 et 36 de la traduction fran-
                  çaise), précisant en outre que Phnom Trap n’était pas « le point essentiel »
                  aux fins de l’examen par la Cour (ibid., p. 18 de la traduction française).

                                                                                               37




8 Ord 1050.indb 71                                                                                   25/06/14 13:11

                                     demande en interprétation (arrêt)                        315

                    95. Troisièmement, aucun élément ne fut présenté à la Cour en 1962
                 indiquant une quelconque présence militaire ou policière thaïlandaise à
                 Phnom Trap, et rien ne laissait penser que cette colline était pertinente
                 aux fins de la demande du Cambodge tendant à ce que la Thaïlande soit
                 tenue de retirer ses forces.
                    96. Enfin, l’interprétation du Cambodge repose sur la localisation des
                 points d’intersection entre la ligne de la carte de l’annexe I et la ligne de
                 partage des eaux préconisée par la Thaïlande. Or, dans son arrêt de 1962,
                 la Cour a clairement indiqué qu’elle ne s’intéressait pas à l’emplacement
                 de la ligne de partage des eaux, et elle ne s’est pas prononcée sur ce point
                 (C.I.J. Recueil 1962, p. 35). Il n’est donc guère plausible qu’elle ait eu
                 cette ligne à l’esprit en employant le terme « environs ».
                    97. Bien qu’aucune de ces considérations ne soit déterminante en tant
                 que telle, prises conjointement, elles conduisent la Cour à conclure que,
                 en 1962, la Cour n’avait pas à l’esprit cette zone plus étendue et, par
                 conséquent, n’entendait pas que l’expression « environs [du temple] situés
                 en territoire cambodgien » soit comprise comme s’appliquant à un quel-
                 conque territoire situé en dehors de l’éperon de Préah Vihéar. Cela ne
                 signifie pas que, dans l’arrêt de 1962, Phnom Trap ait été considérée
                 comme faisant partie de la Thaïlande ; la Cour n’a pas examiné la ques-
                 tion de la souveraineté sur cette colline, ni sur aucune autre zone située
                 au‑delà des limites de l’éperon de Préah Vihéar.
                    98. Au vu des motifs de l’arrêt de 1962, examinés à la lumière des écri-
                 tures et plaidoiries en l’instance initiale, il apparaît que les limites de l’épe-
                 ron de Préah Vihéar, au sud de la ligne de la carte de l’annexe I, sont des
                 accidents géographiques naturels. A l’est, au sud et au sud‑ouest de cet épe-
                 ron, un escarpement abrupt mène à la plaine cambodgienne. Les Parties
                 convenaient, en 1962, que cet escarpement ainsi que le terrain situé au pied
                 de celui‑ci relevaient, en tout état de cause, de la souveraineté du Cam-
                 bodge. A l’ouest et au nord‑ouest, le terrain s’infléchit en une pente moins
                 abrupte mais néanmoins prononcée menant à la vallée qui sépare
                 Préah Vihéar de la colline voisine de Phnom Trap (voir paragraphe 89
                 ci‑dessus) ; cette même vallée, vers le sud, descend dans la plaine cambod-
                 gienne. Pour les raisons déjà indiquées (voir paragraphes 92‑97 ci‑dessus), la
                 Cour estime que Phnom Trap ne fait pas partie de la zone litigieuse et que
                 la question de savoir si elle est située en territoire thaïlandais ou cambodgien
                 n’a pas été examinée dans l’arrêt de 1962. En conséquence, elle considère
                 que l’éperon de Préah Vihéar se termine au pied de la colline de Phnom
                 Trap, c’est‑à‑dire là où le terrain commence à remonter depuis la vallée.
                    Au nord, la limite de l’éperon est la ligne de la carte de l’annexe I, à
                 partir d’un point, au nord‑est du temple, où cette ligne rencontre l’escar-
                 pement, jusqu’à un point, au nord‑ouest, où le terrain commence à s’éle-
                 ver depuis la vallée, au pied de la colline de Phnom Trap.
                    La Cour estime que le deuxième point du dispositif de l’arrêt de 1962
                 prescrivait à la Thaïlande de retirer de l’intégralité du territoire de l’épe-
                 ron ainsi défini tous les personnels thaïlandais qui y étaient installés,
                 jusqu’à son propre territoire.

                                                                                                38




8 Ord 1050.indb 73                                                                                    25/06/14 13:11

                                    demande en interprétation (arrêt)                       316

                    99. La Cour prend acte de l’argument de la Thaïlande concernant la
                 difficulté de transposer sur le terrain la carte de l’annexe I et, partant, de
                 déterminer l’emplacement précis de la ligne qui y est représentée dans la
                 zone décrite au paragraphe précédent. Cette question n’a cependant pas
                 été examinée dans l’arrêt de 1962, et la Cour ne saurait, aujourd’hui, en
                 exerçant la compétence qu’elle tient de l’article 60 pour interpréter cet
                 arrêt, traiter une question qui ne l’a pas été dans celui‑ci. Il n’en demeure
                 pas moins que les parties à une affaire portée devant la Cour sont tenues
                 d’exécuter de bonne foi l’arrêt rendu par celle‑ci. Par essence, cette obli-
                 gation n’autorise aucune d’elles à imposer une solution unilatérale.

                 C. Le lien entre le deuxième point et le reste du dispositif


                    100. La Cour a déjà précisé (voir paragraphe 79 ci‑dessus) que les
                 trois points du dispositif de l’arrêt de 1962 devaient être considérés comme
                 un tout. Ayant déterminé le sens et la portée du deuxième, elle en vient
                 maintenant au lien entre celui‑ci et les deux autres points. Bien qu’il
                 n’existe aucune contestation entre les Parties en ce qui concerne le troi-
                 sième point, celui‑ci est néanmoins pertinent dans la mesure où il éclaire
                 le sens et la portée du reste du dispositif.

                    101. La portée du dispositif d’un arrêt de la Cour est nécessairement
                 liée à celle du différend dont elle est saisie. Dans l’arrêt de 1962, la Cour
                 a défini le différend dont elle avait à connaître comme ayant trait « à la
                 souveraineté dans la région du temple de Préah Vihéar » (C.I.J. Recueil 1962,
                 p. 14 ; les italiques sont de la Cour). C’est de manière tout à fait cohérente
                 avec cette définition du différend que la Cour, ayant jugé au premier point
                 du dispositif que le temple était situé en territoire relevant de la souverai-
                 neté du Cambodge, a décidé que, en conséquence, la Thaïlande était tenue
                 de retirer ses forces et autres personnels installés « dans le temple ou dans
                 ses environs situés en territoire cambodgien » et de restituer les objets qui
                 avaient été enlevés « du temple ou de la zone du temple » (les italiques sont
                 de la Cour). Les deuxième et troisième points du dispositif imposaient
                 donc l’un comme l’autre des obligations se rapportant à une portion de
                 territoire qui s’étendait au‑delà du temple lui‑même. Dans le deuxième
                 point, il était expressément précisé que la zone ainsi visée était située en
                 territoire cambodgien. Quoique cette précision n’ait pas été apportée dans
                 le troisième point, la Cour considère qu’elle était implicite ; l’obligation de
                 restituer des pièces prises dans la « zone du temple » ne peut être une
                 conséquence logique d’une conclusion relative à la souveraineté que dans
                 la mesure où ladite zone est couverte par cette conclusion.
                    102. Ainsi que cela a déjà été précisé (voir paragraphe 78 ci‑dessus), la
                 zone à laquelle la Cour s’est intéressée dans la procédure initiale est réduite
                 et, hormis au nord, délimitée par des accidents géographiques aisément
                 identifiables. Dès lors, la Cour considère que les expressions « environs
                 [du temple] situés en territoire cambodgien », employée dans le deuxième

                                                                                             39




8 Ord 1050.indb 75                                                                                 25/06/14 13:11

                                    demande en interprétation (arrêt)                      317

                 point, et « zone du temple », figurant dans le troisième, renvoient à la même
                 petite portion de territoire. Les obligations prescrites par la Cour en ce qui
                 concerne cette portion de territoire ont été présentées comme découlant de
                 la conclusion énoncée dans le premier point. Compte tenu des caractéris-
                 tiques du différend dont la Cour était saisie en 1962 — et, en particulier,
                 de la nature des conclusions de chacune des Parties —, les obligations
                 prescrites aux deuxième et troisième points du dispositif ne pouvaient être
                 une conséquence logique de la conclusion relative à la souveraineté énon-
                 cée au premier point que si le territoire qui y était visé correspondait au
                 territoire qui était visé aux deuxième et troisième points.
                    103. En conséquence, la Cour conclut que la portée territoriale des trois
                 points du dispositif est la même : la conclusion énoncée au premier point,
                 selon laquelle « le temple de Préah Vihéar est situé en territoire relevant de
                 la souveraineté du Cambodge », doit être considérée comme renvoyant,
                 ainsi que les deuxième et troisième points, à l’éperon de Préah Vihéar,
                 dans les limites exposées au paragraphe 98 du présent arrêt.
                    104. Dès lors, la Cour n’estime pas nécessaire de se pencher plus avant
                 sur la question de savoir si la ligne frontière entre le Cambodge et la Thaï-
                 lande a été déterminée avec force obligatoire par l’arrêt de 1962. Saisie
                 d’un différend ayant exclusivement trait à la souveraineté sur l’éperon
                 de Préah Vihéar, la Cour a conclu que celui‑ci, qui s’étend au nord jusqu’à
                 la ligne de la carte de l’annexe I, mais pas au‑delà, relevait de la souverai-
                 neté du Cambodge. Telle était la question en litige en 1962, et telle est la
                 question que la Cour considère comme étant au cœur de la présente
                 contestation relative à l’interprétation de l’arrêt de 1962.
                    105. Il n’y a pas davantage lieu pour la Cour d’examiner la question de
                 savoir si l’obligation imposée à la Thaïlande par le deuxième point du
                 dispositif était de nature continue, au sens où l’entend le Cambodge. En
                 la présente procédure, la Thaïlande a reconnu que lui incombait une obli-
                 gation juridique générale et continue de respecter l’intégrité du territoire
                 cambodgien, obligation qui s’applique à tout territoire en litige dont la
                 Cour a jugé qu’il relevait de la souveraineté du Cambodge. Lorsqu’un
                 différend relatif à une question de souveraineté territoriale a été tranché et
                 que l’incertitude a été levée, chacune des parties doit s’acquitter de bonne
                 foi de l’obligation qu’a tout Etat de respecter l’intégrité territoriale des
                 autres Etats. De même, les Parties ont l’obligation de régler par des
                 moyens pacifiques tout différend qui les oppose.
                    106. Ces obligations, qui découlent des principes de la Charte des
                 Nations Unies, revêtent une importance particulière dans le présent
                 contexte. Ainsi que cela ressort clairement des dossiers de la présente pro-
                 cédure et de celle de 1959‑1962, le temple de Préah Vihéar est, du point de
                 vue religieux et culturel, un site important pour les peuples de la région,
                 et il a été inscrit par l’UNESCO au patrimoine mondial (voir para-
                 graphes 25‑27 ci‑dessus). A cet égard, la Cour rappelle que, en application
                 de l’article 6 de la convention du patrimoine mondial, à laquelle ils sont
                 tous deux parties, le Cambodge et la Thaïlande ont le devoir de coopérer
                 entre eux et avec la communauté internationale afin de protéger le site en

                                                                                            40




8 Ord 1050.indb 77                                                                                25/06/14 13:11

                                    demande en interprétation (arrêt)                       318

                 tant qu’élément du patrimoine universel. En outre, les deux Etats ont
                 l’obligation de ne « prendre délibérément aucune mesure susceptible
                 ­d’endommager directement ou indirectement » ce patrimoine. Au vu de
                  ces obligations, la Cour tient à souligner qu’il est important de garantir
                  l’accès au temple depuis la plaine cambodgienne.

                                                5. Conclusions
                    107. Compte tenu de ce qui précède, la Cour conclut que, dans le pre-
                 mier point du dispositif de l’arrêt de 1962, il a été décidé que le Cambodge
                 avait souveraineté sur l’intégralité du territoire de l’éperon de Préah Vihéar,
                 tel que défini au paragraphe 98 du présent arrêt, et, dans le deuxième point
                 du dispositif, que la Thaïlande était, en conséquence, tenue de retirer de
                 ce territoire les éléments de forces armées ou de police ou autres gardes et
                 gardiens thaïlandais qui y étaient installés.

                                                         *
                                                     *       *

                     108. Par ces motifs,
                     La Cour,
                     1) A l’unanimité,
                   Dit qu’elle a compétence en vertu de l’article 60 du Statut pour connaître
                 de la demande en interprétation de l’arrêt de 1962 présentée par le Cam-
                 bodge, et que cette demande est recevable ;
                     2) A l’unanimité,
                    Déclare, à titre d’interprétation de l’arrêt du 15 juin 1962, que la Cour
                 a, dans cet arrêt, décidé que le Cambodge avait souveraineté sur l’intégra-
                 lité du territoire de l’éperon de Préah Vihéar tel que défini au para-
                 graphe 98 du présent arrêt, et que, en conséquence, la Thaïlande était
                 tenue de retirer de ce territoire les éléments de forces armées ou de police
                 ou autres gardes ou gardiens thaïlandais qui y étaient installés.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le onze novembre deux mille treize, en trois exemplaires,
                 dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                 mis respectivement au Gouvernement du Royaume du Cambodge et au
                 Gouvernement du Royaume de Thaïlande.

                                                                            Le président,
                                                                    (Signé) Peter Tomka.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.

                                                                                             41




8 Ord 1050.indb 79                                                                                 25/06/14 13:11

                                  demande en interprétation (arrêt)                  319

                    MM. les juges Owada, Bennouna et Gaja joignent une déclaration
                 commune à l’arrêt ; M. le juge Cançado Trindade joint à l’arrêt l’exposé
                 de son opinion individuelle ; MM. les juges ad hoc Guillaume et Cot
                 joignent une déclaration à l’arrêt.

                                                                       (Paraphé) P.T.
                                                                      (Paraphé) Ph.C.




                                                                                      42




8 Ord 1050.indb 81                                                                          25/06/14 13:11

